Exhibit 10.14

 

SIXTH AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

 

This SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”), effective as of March 29, 2016, is entered into by
and among ENSERVCO CORPORATION, a Delaware corporation (“Enservco”), DILLCO
FLUID SERVICE, INC., a Kansas corporation (“Dillco”), and HEAT WAVES HOT OIL
SERVICE LLC, a Colorado limited liability company (“Heat Waves”) (Enservco,
Dillco and Heat Waves, and each Person joined hereto as a borrower from time to
time, each, a “Borrower” and collectively, “Borrowers”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as the sole Lender on the date hereof, and PNC, as Agent
for the Lenders (in such capacity, “Agent”), with reference to the following
facts:

 

RECITALS

 

A.     The parties to this Amendment have entered into an Amended and Restated
Revolving Credit and Security Agreement, dated as of September 12, 2014, as
amended by the Consent and First Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of February 27, 2015, the Second
Amendment to Amended and Restated Revolving Credit and Security Agreement dated
as of March 29, 2015, and the Third Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of July 16, 2015, the Fourth Amendment to
Amended and Restated Revolving Credit and Security Agreement and First Amendment
to Amended and Restated Pledge and Security Agreement dated as of October 19,
2015, and the Fifth Amendment to Amended and Restated Revolving Credit and
Security Agreement effective as of December 31, 2015 (as maybe further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders provide certain credit facilities to
Borrowers;

 

B.     Any and all initially capitalized terms used in this Amendment without
definition shall have the respective meanings assigned thereto in the Credit
Agreement;

 

C.     Borrowers have requested Agent and the Lenders amend certain provisions
of the Credit Agreement as more fully set forth herein; and

 

D.     Agent and the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with, and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

1.01     Amendments to Credit Agreement. The Credit Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE II
Conditions Precedent

 

2.01     Closing Conditions. This Amendment shall become effective as of the day
and year first set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):

 

 

(a)

Amendment. The Agent shall have received from Borrowers, this Amendment duly
executed by Borrowers and by PNC, as Agent and as the sole Lender as of the
Amendment Effective Date;

 

 

(b)

Fees and Expenses. (a) The Agent shall have received from the Borrowers, an
amendment fee in an amount equal to $50,000, and such other fees and expenses
that are payable in connection with the consummation of the transactions
contemplated hereby, and (b) the Agent’s counsel shall have received from
Borrowers payment of all outstanding fees and expenses previously incurred and
all fees and expenses incurred in connection with this Amendment;

 

 

(c)

Default. After giving effect to this Amendment, no Default or Event of Default
shall exist; and

 

 

(d)

Representations and Warranties. The representations and warranties set forth
herein must be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).

 

ARTICLE III

Miscellaneous

 

3.01     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or in any Other Document and any related
agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Credit
Agreement, the Other Documents or any related agreement are true and correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof, other than representations and warranties relating to a
specific earlier date, and in such case such representations and warranties are
true and correct in all material respects as of such earlier date.

 

3.02     Deposit Accounts and Securities Accounts. Schedule 4.8(j) of the Credit
Agreement lists all deposit accounts (including all Blocked Accounts and
Depository Accounts), securities accounts and investment accounts of each
Borrower and its Subsidiaries as of the Sixth Amendment Effective Date.

 

 
2 

--------------------------------------------------------------------------------

 

 

3.03     Authority. Each Borrower has full power, authority and legal right to
enter into this Amendment and to perform all its respective Obligations
hereunder and under the Other Documents (as amended or modified hereby). This
Amendment has been duly executed and delivered by such Person, and this
Amendment constitutes the legal, valid and binding obligation of such Person
enforceable in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Amendment (a) are within such Person’s corporate, limited liability
company or limited partnership powers (as applicable), have been duly authorized
by all necessary company or partnership (as applicable) action, are not in
contravention of law or the terms of such Person’s operating agreement, bylaws,
partnership agreement, certificate of formation, articles of incorporation or
other applicable documents relating to such Person’s formation or to the conduct
of such Person’s business or of any material agreement or undertaking to which
such Person is a party or by which such Person is bound, (b) will not, in any
material respect, conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents
which have been duly obtained, made or compiled prior to the date hereof and
which are in full force and effect or except those which the failure to have
obtained would not have, or could not reasonably be expected to have a Material
Adverse Effect and (d) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of any Borrower or
Guarantor under the provisions of any material agreement, charter document,
operating agreement or other instrument to which any Borrower or Guarantor is a
party or by which it or its property is a party or by which it may be bound.

 

3.04     No Default. After giving effect to this Amendment, no event has
occurred and is continuing that constitutes a Default or an Event of Default.

 

3.05     References to the Credit Agreement. The Credit Agreement, each of the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference therein to the Credit Agreement shall mean a reference to the
Credit Agreement as amended by this Amendment.

 

3.06     Credit Agreement Remains in Effect. The Credit Agreement and the Other
Documents remain in full force and effect and Borrowers ratify and confirm their
agreements and covenants contained therein. Borrowers hereby confirm that, after
giving effect to this Amendment, no Event of Default or Default has occurred and
is continuing. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent or the
Lenders under any of the Other Documents, nor constitute a waiver of any
provision of any of the Other Documents.

 

3.07     Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or the Lenders to modify any of their respective rights
and remedies under the Other Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

 
3 

--------------------------------------------------------------------------------

 

 

3.08     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

3.09     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

3.10     Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

3.11     Expenses of Agent. Borrowers agree to pay on demand all costs and
expenses reasonably incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
costs and fees of Agent’s legal counsel.

 

3.12     General Release. In consideration of the Agent’s willingness to enter
into this Amendment, on behalf of the Lenders, each Borrower and Guarantor
hereby releases and forever discharges the Agent and Lenders, and the Agent’s
and Lenders’ respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Borrower or Guarantor may have or
claim to have against any of the Bank Group in any way related to or connected
with the Credit Agreement or the Other Documents and the transactions
contemplated thereby.

 

3.13     NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER DOCUMENTS
AS WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

 
4 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

 

 

BORROWERS:


 

ENSERVCO CORPORATION,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Rick D. Kasch

 

 

Title:

President

 

 

 

 

DILLCO FLUID SERVICE, INC.,
a Kansas corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Rick D. Kasch


 

 

Title:

President

 



 

 

 

HEAT WAVES HOT OIL SERVICE LLC,
a Colorado limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Rick D. Kasch

 

 

Title:

Manager

 

 

 

 

Sixth Amendment to Amended and Restated Revolving Credit and Security Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

AGENT:

 

PNC BANK, NATIONAL ASSOCIATION 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark Tito

 

 

 

Vice President

 

 

 

 

 

 

 

 

SOLE LENDER:



 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark Tito

 

 

 

Vice President

 

 

 

 

Sixth Amendment to Amended and Restated Revolving Credit and Security Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A to

Sixth Amendment to Amended and Restated Revolving Credit and Security Agreement

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED REVOLVING CREDIT

AND

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

WITH

enservco corporation,

dillco fluid service, inc.,

AND

heat waves hot oil services service llc

(BORROWERS)

September 12, 2014

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

   

Page

   

 

I.

DEFINITIONS.

2

       

1.1

Accounting Terms

2

         

1.2

General Terms

2

         

1.3

Uniform Commercial Code Terms

32

         

1.4

Certain Matters of Construction

32

        II.

ADVANCES, PAYMENTS.

33

       

2.1

Revolving Advances

33

         

2.2

Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances

34

         

2.3

[Reserved]

3637

         

2.4

[Reserved]

3637

         

2.5

Disbursement of Advance Proceeds

3637

         

2.6

Making and Settlement of Advances

37

         

2.7

Maximum Advances

38

         

2.8

Manner and Repayment of Advances

3839

         

2.9

Repayment of Excess Advances

39

         

2.10

Statement of Account

3940

         

2.11

Letters of Credit

40

         

2.12

Issuance of Letters of Credit

41

         

2.13

Requirements For Issuance of Letters of Credit

41

         

2.14

Disbursements, Reimbursement

42

         

2.15

Repayment of Participation Advances

4344

         

2.16

Documentation

44

         

2.17

Determination to Honor Drawing Request

44

 

 
i 

--------------------------------------------------------------------------------

 

 

Table of Contents continued

  

     

Page

     



 

2.18

Nature of Participation and Reimbursement Obligations

44

         

2.19

Liability for Acts and Omissions

46

         

2.20

Mandatory Prepayments

47

         

2.21

Use of Proceeds

4748

         

2.22

Defaulting Lender

48

         

2.23

Payment of Obligations

50

         

2.24

Increase in Maximum Revolving Advance Amount

50

        III.

INTEREST AND FEES.

5251

       

3.1

Interest

5251

         

3.2

Letter of Credit Fees

5351

         

3.3

Facility Fee

5453

         

3.4

Fee Letter

5453

         

3.5

Computation of Interest and Fees

5453

         

3.6

Maximum Charges

5553

         

3.7

Increased Costs

5553

         

3.8

Basis For Determining Interest Rate Inadequate or Unfair

5654

         

3.9

Capital Adequacy

5655

         

3.10

Taxes

5755

         

3.11

Replacement of Lenders

5958

        IV.

COLLATERAL: GENERAL TERMS

6058

       

4.1

Security Interest in the Collateral

6058

         

4.2

Perfection of Security Interest

6059

         

4.3

Preservation of Collateral

6159

 

 
ii 

--------------------------------------------------------------------------------

 

 

Table of Contents continued

 

 

     

Page

     



 

4.4

Ownership and Location of Collateral

6160

         

4.5

Defense of Agent’s and Lenders’ Interests

6260

         

4.6

Inspection of Premises

6261

         

4.7

Appraisals

6361

         

4.8

Receivables; Deposit Accounts and Securities Accounts

6361

         

4.9

Inventory

6664

         

4.10

Maintenance of Equipment

6664

         

4.11

Exculpation of Liability

6664

         

4.12

Financing Statements

6664

        V.

REPRESENTATIONS AND WARRANTIES.

6665

       

5.1

Authority

6665

         

5.2

Formation and Qualification

6765

         

5.3

Survival of Representations and Warranties

6765

         

5.4

Tax Returns

6766

         

5.5

Financial Statements

6866

         

5.6

Entity Names

6866

         

5.7

O.S.H.A. Environmental Compliance; Flood Insurance

6866

         

5.8

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

6967

         

5.9

Patents, Trademarks, Copyrights and Licenses

7068

         

5.10

Licenses and Permits

7169

         

5.11

Default of Indebtedness

7169

         

5.12

No Default

7169

         

5.13

No Burdensome Restrictions

7169

 

 
iii 

--------------------------------------------------------------------------------

 

 



Table of Contents continued

 

     

Page

     



 

5.14

No Labor Disputes

7169

         

5.15

Margin Regulations

7169

         

5.16

Investment Company Act

7170

         

5.17

Disclosure

7170

         

5.18

[Reserved]

7270

         

5.19

[Reserved]

7270

         

5.20

Swaps

7270

         

5.21

Business and Property of Borrowers

7270

         

5.22

Ineligible Securities

7270

         

5.23

Federal Securities Laws

7270

         

5.24

Equity Interests

7270

         

5.25

Commercial Tort Claims

7371

         

5.26

Letter of Credit Rights

7371

         

5.27

Material Contracts

7371

        VI.

AFFIRMATIVE COVENANTS.

7371

       

6.1

Compliance with Laws

7371

         

6.2

Conduct of Business and Maintenance of Existence and Assets

7371

         

6.3

Books and Records

7372

         

6.4

Payment of Taxes

7472

         

6.5

Financial Covenants

7472

         

6.6

Insurance

74

         

6.7

Payment of Indebtedness and Leasehold Obligations

75

         

6.8

Environmental Matters

7675

 

 
iv 

--------------------------------------------------------------------------------

 

 

Table of Contents continued

 

     

Page

     



 

6.9

Standards of Financial Statements

7776

         

6.10

Federal Securities Laws

77

         

6.11

Execution of Supplemental Instruments

77

         

6.12

Exercise of Rights

77

         

6.13

Government Receivables

77

         

6.14

Membership/Partnership Interests

77

         

6.15

Keepwell

77

         

6.16

Vehicle Titles

78

        VII.

NEGATIVE COVENANTS.

78

       

7.1

Merger, Consolidation, Acquisition and Sale of Assets

78

         

7.2

Creation of Liens

78

         

7.3

Guarantees

7978

         

7.4

Investments

7978

         

7.5

Loans

7978

         

7.6

Capital Expenditures

79

         

7.6

[Reserved].

79

         

7.7

Dividends

79

         

7.8

Indebtedness

79

         

7.9

Nature of Business

79

         

7.10

Transactions with Affiliates

79

         

7.11

Leases

79

         

7.12

Subsidiaries

8079

         

7.13

Fiscal Year and Accounting Changes

80

 

 
v 

--------------------------------------------------------------------------------

 

 

Table of Contents continued

 

     

Page

     



 

7.14

Pledge of Credit

80

         

7.15

Amendment of Organizational Documents

80

         

7.16

Compliance with ERISA

80

         

7.17

Prepayment of Indebtedness

8180

         

7.18

[Reserved]

8180

         

7.19

[Reserved]

81

         

7.20

Membership / Partnership Interests

81

        VIII.

CONDITIONS PRECEDENT.

81

       

8.1

Conditions to Initial Advances

81

         

8.2

Conditions to Each Advance

84

        IX.

INFORMATION AS TO BORROWERS.

8584

       

9.1

Disclosure of Material Matters

8584

         

9.2

Schedules

85

         

9.3

Environmental Reports

85

         

9.4

Litigation

86

         

9.5

Material Occurrences

86

         

9.6

Government Receivables

86

         

9.7

Annual Financial Statements

86

         

9.8

Quarterly Financial Statements

8786

         

9.9

Monthly Financial Statements

87

         

9.10

Other Reports

87

         

9.11

Additional Information

87

         

9.12

Projected Operating Budget

8887

 

 
vi 

--------------------------------------------------------------------------------

 

 

Table of Contents continued

 

     

Page

     



 

9.13

Material Variances From Operating Budget, Management Discussion and Analysis

8887

         

9.14

Notice of Suits, Adverse Events

88

         

9.15

ERISA Notices and Requests

88

         

9.16

Additional Documents

89

         

9.17

Updates to Certain Schedules

89

         

9.18

Financial Disclosure

89

        X.

EVENTS OF DEFAULT.

89

       

10.1

Nonpayment

9089

         

10.2

Breach of Representation

9089

         

10.3

Financial Information

90

         

10.4

Judicial Actions

90

         

10.5

Noncompliance

90

         

10.6

Judgments

90

         

10.7

Bankruptcy

90

         

10.8

Material Adverse Effect

91

         

10.9

Lien Priority

91

         

10.10

[Reserved]

91

         

10.11

Cross Default

91

         

10.12

Breach of Guaranty or Pledge Agreement

91

         

10.13

Change of Control

91

         

10.14

Invalidity

91

         

10.15

Seizures

91

         

10.16

Operations

9291

 

 
vii 

--------------------------------------------------------------------------------

 

 

Table of Contents continued

 

     





Page





     

 

 

10.17

Pension Plans

92

         

10.18

Anti-Money Laundering/International Trade Law Compliance

92

        XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

92

       

11.1

Rights and Remedies

92

         

11.2

Agent’s Discretion

94

         

11.3

Setoff

94

         

11.4

Rights and Remedies not Exclusive

94

         

11.5

Allocation of Payments After Event of Default

94

        XII.

WAIVERS AND JUDICIAL PROCEEDINGS.

9695

       

12.1

Waiver of Notice

9695

         

12.2

Delay

96

         

12.3

Jury Waiver

96

        XIII.

EFFECTIVE DATE AND TERMINATION.

96

       

13.1

Term

96

         

13.2

Termination

9796

        XIV.

REGARDING AGENT.

97

       

14.1

Appointment

97

         

14.2

Nature of Duties

9897

         

14.3

Lack of Reliance on Agent

98

         

14.4

Resignation of Agent; Successor Agent

98

         

14.5

Certain Rights of Agent

99

         

14.6

Reliance

99

         

14.7

Notice of Default

99

 

 
vii 

--------------------------------------------------------------------------------

 

 

Table of Contents continued

 

     

Page

     

 

 

14.8

Indemnification

10099

         

14.9

Agent in its Individual Capacity

100

         

14.10

Delivery of Documents

100

         

14.11

Borrowers’ Undertaking to Agent

100

         

14.12

No Reliance on Agent’s Customer Identification Program

100

         

14.13

Other Agreements

101

        XV.

BORROWING AGENCY.

101

       

15.1

Borrowing Agency Provisions

101

         

15.2

Waiver of Subrogation

102

        XVI.

MISCELLANEOUS.

102

       

16.1

Governing Law

102

         

16.2

Entire Understanding

103

         

16.3

Successors and Assigns; Participations

; New Lenders106105

         

16.4

Application of Payments

108

         

16.5

Indemnity

108

         

16.6

Indemnity

108

         

16.7

Survival

112

         

16.8

Severability

112

         

16.9

Expenses

112

         

16.10

Injunctive Relief

113112

         

16.11

Consequential Damages

113

         

16.12

Captions

113

         

16.13

Counterparts; Facsimile Signatures

113

 

 
ix 

--------------------------------------------------------------------------------

 

 

Table of Contents continued

 

     

Page

     

 

 

16.14

Construction

113

         

16.15

Confidentiality; Sharing Information

113

         

16.16

Publicity

114

         

16.17

Certifications From Banks and Participants; USA PATRIOT Act

114

         

16.18

Anti-Terrorism Laws

115114

         

16.19

Amendment and Restatement of Existing Credit Agreement

115

 

 
x 

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits  

Exhibit 1.2(a) 

Borrowing Base Certificate

Exhibit 1.2(b)

Compliance Certificate

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 8.1(i)

Financial Condition Certificate

Exhibit 16.3

Commitment Transfer Supplement

   

Schedules

 

Schedule 1.2(a)

Permitted Encumbrances

Schedule 1.2(b)

Immaterial Subsidiaries

Schedule 2.11

Existing Letters of Credit

Schedule 4.4

Equipment and Inventory Locations; Place of Business,

 

Chief Executive Office, Real Property

Schedule 4.8(j)

Deposit and Investment Accounts

Schedule 5.1

Consents

Schedule 5.2(a)

States of Qualification and Good Standing

Schedule 5.2(b)

Subsidiaries

Schedule 5.4

Federal Tax Identification Number

Schedule 5.6

Prior Names

Schedule 5.7

Environmental

Schedule 5.8(b)(i)

Litigation

Schedule 5.8(b)(ii)

Indebtedness

Schedule 5.8(d)

Plans

Schedule 5.9

Intellectual Property, Source Code Escrow Agreements

Schedule 5.10

Licenses and Permits

Schedule 5.14

Labor Disputes

Schedule 5.24

Equity Interests

Schedule 5.25

Commercial Tort Claims

Schedule 5.26

Letter of Credit Rights

Schedule 5.27

Material Contracts

 

 
xi 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED REVOLVING CREDIT
AND
SECURITY AGREEMENT

 

Amended and Restated Revolving Credit and Security Agreement dated as of
September 12, 2014 among ENSERVCO CORPORATION, a Delaware corporation
(“Enservco”), DILLCO FLUID SERVICE, INC., a Kansas corporation (“Dillco”), and
HEAT WAVES HOT OIL SERVICES SERVICE LLC, a Colorado limited liability company
(“Heat Waves”) (Enservco, Dillco and Heat Waves and each Person joined hereto as
a borrower from time to time, each, a “Borrower” and collectively, “Borrowers”),
the financial institutions which are now or which hereafter become a party
hereto (collectively, “Lenders” and each individually, a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
“Agent”).

 

RECITALS

 

A.     The parties hereto are parties to the Revolving Credit, Term Loan and
Credit Agreement, dated as of November 2, 2012 (as amended, the “Existing Credit
Agreement”) by and among Borrowers, the Lenders identified therein and Agent,
and certain Other Documents entered into in connection with (and as defined in)
the Existing Credit Agreement (collectively with the Existing Credit Agreement,
the “Existing Loan Documents”), pursuant to which Lenders party thereto agreed
to provide Revolving Advances and Letters of Credit in the aggregate principal
amount of up to $5,000,000 and a Term Loan in the aggregate principal amount of
$11,000,000, in each case on terms and conditions set forth in the Existing
Credit Agreement.

 

B.     In order to (a) refinance the Term Loan under (as defined in) the
Existing Credit Agreement, (b) refinance existing term loan Indebtedness of the
Borrowers (other than the Term Loan), (c) pay transactional fees, costs, and
expenses incurred in connection with this Agreement, the Other Documents, and
the transactions contemplated hereby and thereby, and (d) finance general
corporate purposes of Borrowers, Borrowers have requested that the Lenders
extend additional credit to Borrowers pursuant to, and in accordance with, this
Agreement; and

 

C.     The parties wish to enter into this Agreement and the Other Documents
described herein, which shall amend, restate, replace and supersede (but not
cause a novation of) the Existing Credit Agreement and the other Existing Loan
Documents and which hereinafter shall govern the terms and conditions under
which the Lenders shall provide senior revolving and letter of credit facilities
to the Borrowers.

 

D.     On the effective date of this Agreement, the Existing Letters of Credit
identified more particularly herein, which were issued under the Existing Credit
Agreement, will be considered to be outstanding under and hereafter shall be
governed by the terms of this Agreement.

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

 

 
1

--------------------------------------------------------------------------------

 

 

I.

DEFINITIONS.

 

1.1     Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended December 31,
2013.

 

1.2     General Terms. For purposes of this Agreement the following terms shall
have the following meanings:

 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

“Adjusted EBITDA” shall mean EBITDA for such period plus: (A) depletion, (B)
amortization of deferred financing costs, (C) impairment, (D) non-cash expenses
relating to share based payments recognized under ASC Topic 718 and ASC Subtopic
505-50, (E) pre-tax unrealized gains and losses on foreign currency, (F) pre-tax
unrealized gain and losses on any Interest Rate Hedge or other Hedge Liabilities
or commodity price risk management activities, (G) losses on derivatives for
such period, (H) losses on sale of damaged, obsolete or worn-out equipment for
such period and (I) losses on sale of investments for such period; minus (X)
gains on derivatives for such period, (Y) gains on sale of damaged, obsolete or
worn-out equipment for such period, and (Z) gains on sale of investments for
such period.

 

“Advance Rates” shall mean, collectively, the Receivables Advance Rate, the
Existing Equipment Advance Rate and the New Equipment Advance Rate.

 

“Advances” shall mean and include the Revolving Advances and the Letters of
Credit.

 

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 5% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Agreement” shall mean this Amended and Restated Revolving Credit and Security
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

 

“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.

 

“Amendment Effective Date” shall mean September 12, 2014 or such other date as
may be agreed to in writing by the parties hereto.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 

“Applicable Margin” shall mean, with respect to Domestic Rate Loans or LIBOR
Rate Loans, as the case may be, as of any date of determination, the margins set
forth in the following table that correspond to the Borrowers’ Average Undrawn
Availability for the most recently completed fiscal quarter of Borrowers:

 

Level

Average Undrawn Availability

Applicable Margin for Domestic Rate Loans

Applicable Margin for LIBOR Rate Loans

I

≥ $4,000,000

1.003.00%

2.504.50%

II

< $4,000,000 

and

≥ $3,000,000

1.503.50%

3.005.00%

III

< $3,000,000

2.004.00%

3.505.50%

 

 

The Applicable Margin shall be adjusted on the first day of each fiscal quarter
of Borrowers, and shall be based upon the Average Undrawn Availability as of
such date which shall be calculated by Agent using its internal records and the
Borrowing Base Certificates delivered by Borrowers pursuant to Section 9.2;
provided that from the Sixth Amendment Effective Date through and including the
last day of the quarter fiscal quarter ended March 31June 30, 2015, 2016; the
Applicable Margin shall be set at Level I specified in the pricing table set
forth above.

 

 
3

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained herein, no downward
adjustment in any Applicable Margin shall be made on any date on which any Event
of Default shall have occurred and be continuing. Any increase in interest rates
and/or other fees payable by Borrowers under this Agreement and the Other
Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates and/or other
fees resulting from the occurrence of any Event of Default (including, if
applicable, any Event of Default arising from a breach of Sections 9.7 or 9.8
hereof) and/or the effectiveness of the Default Rate provisions of Section 3.1
hereof or the default fee rate provisions of Section 3.2 hereof.

 

“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.

 

“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

 

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©1–1, or
any other equivalent electronic service agreed to by Agent, whether owned,
operated or hosted by Agent, any Lender, any of their Affiliates or any other
Person, that any party is obligated to, or otherwise chooses to, provide to
Agent pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.

 

“Availability Block” means (a) commencing on the Sixth Amendment Effective Date
and continuing until such time as Agent receives an appraisal of the Borrowers’
assets, the results of which shall be satisfactory in form and substance to
Agent, $2,400,000 and (b) thereafter, $0.

 

“Average Undrawn Availability” shall mean, as of any date of determination, the
sum of Undrawn Availability for each of the previous one-hundred eighty (180)
ninety days, divided by one-hundred eighty (180) ninety days.

 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

 

--------------------------------------------------------------------------------

1 NTD – Enservco currently uses StuckyNet System to make draw requests

 

 
4

--------------------------------------------------------------------------------

 

 

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

 

“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.

 

“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Enservco and its Subsidiaries
whether or not the Subsidiaries are a Borrower, and which are included on a
consolidated basis in the financial statements filed by Enservco with the SEC.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

 

“Borrowing Agent” shall mean Enservco.

 

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2(a) hereto duly executed by the President, Chief Financial Officer
or Controller of the Borrowing Agent and delivered to Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations. Notwithstanding the foregoing, solely for the
purposes of calculating the Fixed Charge Coverage Ratio in accordance with
Section 6.5(a) hereof, Borrowers shall be permitted to deduct from the
calculation of Capital Expenditures the expenditures made or liabilities
incurred during the applicable measurement period for the acquisition of new
fixed assets or improvements to the extent such fixed assets or improvements
have not been made available to the Borrowers for use as of the date of such
calculation.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Borrower: (a)
credit cards; (b) credit card processing services; (c) debit cards and stored
value cards; (d) commercial cards; (e) ACH transactions; and (f) cash management
and treasury management services and products, including without limitation
controlled disbursement accounts or services, lockboxes, automated clearinghouse
transactions, overdrafts, interstate depository network services. The
indebtedness, obligations and liabilities of any Borrower to the provider of any
Cash Management Products and Services (including all obligations and liabilities
owing to such provider in respect of any returned items deposited with such
provider) (the “Cash Management Liabilities”) shall be “Obligations” hereunder,
guaranteed obligations under the Guaranty and secured obligations under any
Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5.

 

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended
from time to time, and any successor statute.

 

“CFTC” shall mean the Commodity Futures Trading Commission.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Change in Law” shall mean the occurrence, after the Amendment Effective Date,
of any of the following: (a) the adoption or taking effect of any Applicable
Law; (b) any change in any Applicable Law or in the administration,
implementation, interpretation or application thereof by any Governmental Body;
or (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Governmental Body; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

 

“Change of Control” shall mean any of the following events to the extent that
such event has (or can reasonably be expected to have) a Material Adverse Effect
on the Borrowers on a Consolidated Basis: (a) Enservco shall cease to own all of
the Equity Interests of Dillco, (b) Enservco shall cease to own all of the
Equity Interests of Heat Waves or (c) any merger, consolidation or sale of
substantially all of the property or assets of any Borrower.

 

 

 
6

--------------------------------------------------------------------------------

 

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency), upon the Collateral,
any Borrower or any of its Affiliates.

 

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean and include all right, title and interest of each
Borrower in all of the following property and assets of such Borrower, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:

 

(a)     all Receivables and all supporting obligations relating thereto;

 

(b)     all equipment and fixtures;

 

(c)     all general intangibles (including all payment intangibles and all
software) and all supporting obligations related thereto;

 

(d)     all Inventory;

 

(e)     all Subsidiary Stock, securities, investment property, and financial
assets;

 

(f)     all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;

 

(g)     all ledger sheets, ledger cards, files, correspondence, records, books
of account, business papers, computers, computer software (owned by any Borrower
or in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through (f) of this definition; and

 

 

 
7

--------------------------------------------------------------------------------

 

 

(h)     all proceeds and products of the property described in clauses (a)
through (g) of this definition, in whatever form. It is the intention of the
parties that if Agent shall fail to have a perfected Lien in any particular
property or assets of any Borrower for any reason whatsoever, but the provisions
of this Agreement and/or of the Other Documents, together with all financing
statements and other public filings relating to Liens filed or recorded by Agent
against Borrowers, would be sufficient to create a perfected Lien in any
property or assets that such Borrower may receive upon the sale, lease, license,
exchange, transfer or disposition of such particular property or assets, then
all such “proceeds” of such particular property or assets shall be included in
the Collateral as original collateral that is the subject of a direct and
original grant of a security interest as provided for herein and in the Other
Documents (and not merely as proceeds (as defined in Article 9 of the Uniform
Commercial Code) in which a security interest is created or arises solely
pursuant to Section 9-315 of the Uniform Commercial Code).

 

Notwithstanding the forgoing, Collateral shall not include any of the foregoing
which are collateral for Permitted Encumbrances.

 

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(b) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law, except to the extent that the failure to obtain such
Consent reasonably would not be expected to have a Material Adverse Effect.

 

“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

 

“Covered Entity” shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

 

“Customs” shall have the meaning set forth in Section 2.13(b) hereof.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

 

“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Borrower to make: (a) interest payments on any Advances
hereunder, plus (b) payments for all fees, commissions and charges set forth
herein, plus (c) payments on Capitalized Lease Obligations, plus (d) payments
with respect to any other Indebtedness for borrowed money.

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage of Advances, (ii) if applicable, fund any
portion of its Participation Commitment in Letters of Credit or (iii) pay over
to Agent, Issuer or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including a particular Default or Event of Default, if any) has not been
satisfied; (b) has notified Borrowers or Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
a particular Default or Event of Default, if any) to funding a loan under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit; (c) has failed, within two (2) Business Days after
request by Agent, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon Agent’s receipt of such
certification in form and substance satisfactory to the Agent; (d) has become
the subject of an Insolvency Event; or (e) has failed at any time to comply with
the provisions of Section 2.6(e) with respect to purchasing participations from
the other Lenders, whereby such Lender’s share of any payment received, whether
by setoff or otherwise, is in excess of its pro rata share of such payments due
and payable to all of the Lenders.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

 

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

 

“Dillco” shall have the meaning set forth in preamble hereof.

 

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

 

“Dominion Event” shall mean that Undrawn Availability on any date is less than
the greater of (a) $3,500,000 or (b) the product of the Formula Amount on such
date (up to the Maximum Revolving Advance Amount) times 15%.

 

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

 

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

 

“EBITDA” shall mean for any period the sum of (i) net income (or loss) of
Borrowers on a Consolidated Basis for such period (excluding extraordinary gains
and losses), plus (ii) all interest expense of Borrowers on a Consolidated Basis
for such period, plus (iii) all charges against income of Borrowers on a
Consolidated Basis for such period for federal, state and local taxes actually
paid, plus (iv) depreciation expenses for such period, plus (v) amortization
expenses for such period.

 

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

 

“Eligible Existing Equipment Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

 

 

 
10

--------------------------------------------------------------------------------

 

 

“Eligible Existing Equipment” shall mean and include with respect to each
Borrower, (i) the equipment owned by such Borrower on the Amendment Effective
Date, and (ii) the equipment purchased, acquired or newly fabricated by such
Borrower after the Amendment Effective Date to the extent Agent has received an
equipment appraisal covering such equipment, and which in each case Agent, in
its sole credit judgment, deems to be Eligible Existing Equipment, based on such
considerations as Agent may from time to time deem appropriate.

 

“Eligible New Equipment Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iii) hereof.

 

“Eligible New Equipment” shall mean and include with respect to each Borrower,
the equipment purchased, acquired or newly fabricated by such Borrower on or
after Amendment Effective Date and not covered by an equipment appraisal
received by Agent, and which Agent, in its sole credit judgment, deems to be
Eligible New Equipment, based on such considerations as Agent may from time to
time deem appropriate. For the avoidance of doubt, equipment purchased, acquired
or newly fabricated by any Borrower after the Amendment Effective Date shall
cease to be Eligible New Equipment and instead shall constitute Eligible
Existing Equipment on or after the date that Agent receives an updated equipment
appraisal, in form and substance satisfactory to Agent, in respect of such
equipment.

 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its sole credit judgment, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to Agent’s first priority perfected security interest and no other Lien
(other than Permitted Encumbrances), and is evidenced by an invoice or other
documentary evidence satisfactory to Agent. In addition, no Receivable shall be
an Eligible Receivable if:

 

(a)     it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;

 

(b)     it is due or unpaid more than ninety (90) days after the original
invoice date or sixty (60) days after the due date, or if such Receivable is
from an Extended Term Customer, it is due or unpaid more than one hundred twenty
(120) days after the original invoice date or ninety (90) days after the due
date;

 

(c)     it constitutes a retainage receivable;

 

(d)     fifty percent (50%) or more of the Receivables from such Customer are
not deemed Eligible Receivables hereunder if such Customer is not an Extended
Term Customer, or twenty-five percent (25%) or more of the Receivables from such
Customer are not deemed Eligible Receivables hereunder if such Customer is an
Extended Term Customer;

 

(e)     any covenant, representation or warranty contained in this Agreement
with respect to such Receivable has been breached in any material respect;

 

 

 
11

--------------------------------------------------------------------------------

 

 

(f)     the Customer shall (i) apply for, suffer, or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property or call a meeting of
its creditors, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

 

(g)     the sale is to a Customer outside the continental United States of
America, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Agent in its Permitted Discretion;

 

(h)     the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

(i)     Agent believes, in its Permitted Discretion, that collection of such
Receivable is materially insecure or that such Receivable may not be paid by
reason of the Customer’s financial inability to pay;

 

(j)     the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Section 3727 et seq.
and 41 U.S.C. Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;

 

(k)     the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

 

(l)     the Receivables of the Customer exceed a credit limit determined by
Agent, in its Permitted Discretion, to the extent such Receivable exceeds such
limit;

 

(m)     the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of a Borrower, or the
Receivable is contingent in any respect or for any reason;

 

(n)     the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

 

 

 
12

--------------------------------------------------------------------------------

 

 

(o)     any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;

 

(p)     such Receivable is not payable to a Borrower; or

 

(q)     such Receivable is not otherwise satisfactory to Agent as determined in
good faith by Agent in the exercise of its Permitted Discretion.

 

“Enservco” shall have the meaning set forth in preamble hereof.

 

“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be: (i)
all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (iii)
all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer; (v)
in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner,” general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and (ix)
all certificates evidencing such Equity Interests.

 

 

 
13

--------------------------------------------------------------------------------

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.

 

“Event of Default” shall have the meaning set forth in Article X hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap; (b)
if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Other Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

 

“Excluded Taxes” shall mean, with respect to Agent, any Lender, Participant,
Issuer or any other recipient of any payment to be made by or on account of any
Obligations, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office or applicable
lending office is located or, in the case of any Lender, Participant or Issuer,
in which its applicable lending office is located, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.10(e), except to the extent that such Foreign Lender or Participant (or its
assignor or seller of a participation, if any) was entitled, at the time of
designation of a new lending office (or assignment or sale of a participation),
to receive additional amounts from Borrowers with respect to such withholding
tax pursuant to Section 3.10(a), or (d) any Taxes imposed on any “withholding
payment” payable to such recipient as a result of the failure of such recipient
to satisfy the requirements set forth in the FATCA after December 31, 2012.

 

 

 
14

--------------------------------------------------------------------------------

 

 

“Extended Term Customer” means Anadarko, Oxy USA, E.Q.T., Exxon Mobil, Antero
Resources, Chesapeake, Brigham-Statoil Company or Gulfport Energy Corporation.

 

“Facility Fee” shall have the meaning set forth in Section 3.3(b) hereof.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.

 

 

 
15

--------------------------------------------------------------------------------

 

 

“Fee Letter” shall mean the fee letter dated the Amendment Effective Date among
Borrowers and PNC.

 

“Financial Covenant Period” means the period commencing on the earlier of:
(a) March 31, 2017, and (b) the first date on which Borrowers fail to satisfy
the Undrawn Availability covenant set forth in Section 6.5(c) hereof, and shall
continue each day thereafter through the Term of this Agreement.

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) Adjusted EBITDA for such period minus (i) Unfunded
Capital Expenditures made during such period and (ii) cash taxes paid during
such period to (b) all Senior Debt Payments during such period; provided that
principal payments in respect of the Term Loan under (and as defined in the
Existing Credit Agreement) which were made on or prior to the Amendment
Effective Date shall not be included in the calculation of the Fixed Charge
Coverage Ratio.

 

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

 

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.

 

“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers are resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrowers, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.

 

 

 
16

--------------------------------------------------------------------------------

 

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantor” shall mean (i) each Subsidiary of Parent which is directly or
indirectly wholly owned by Parent and is not an Immaterial Subsidiary, and (ii)
any other Person who may hereafter guarantee payment or performance of the whole
or any part of the Obligations, and “Guarantors” means collectively all such
Persons.

 

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.

 

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

 

“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.

 

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, Hazardous
Wastes, hazardous or Toxic Substances or related materials as defined in or
subject to regulation under Environmental Laws.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Heat Waves” shall have the meaning set forth in preamble hereof.

 

“Hedge Liabilities” shall mean the Interest Rate Hedge Liabilities.

 

 

 
17

--------------------------------------------------------------------------------

 

 

“Immaterial Subsidiary” shall mean each of the Subsidiaries existing on the
Amendment Effective Date and listed on Schedule 1.2(b) hereto.

 

“Increased Tax Burden” shall mean the additional federal, state or local taxes
assumed to be payable by a shareholder or member of any Borrower as a result of
such Borrower’s status as a limited liability company, subchapter S corporation
or any other entity that is disregarded for federal and state income tax
purposes (as applicable) but only so long as such Borrower has elected to be
treated as a pass though entity for federal and state income tax purposes and
such election has not been rescinded or withdrawn, as evidenced and
substantiated by the tax returns filed by such Borrower (as applicable), with
such taxes being calculated for all members or shareholders, as applicable, at
the highest marginal rate applicable to any member or shareholder, as applicable
to the extent such losses have not previously been applied to reduce the
Increased Tax Burden hereunder, provided that capital losses and capital loss
carry forwards shall be taken into account only to the extent they are currently
usable to offset income or gain allocated by such Borrower to a member or
shareholder, as applicable; and provided, further, that to the extent that any
losses allocated by such Borrower result in a payback by a member(s) to such
Borrower of previous tax distributions pursuant to Section 7.7 hereof, then such
losses shall not be taken into account for purposes of determining the Increased
Tax Burden hereunder.

 

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) any other advances of credit made to or on behalf of such Person or other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including trade payables and accrued expenses incurred in the
Ordinary Course of Business which are not represented by a promissory note or
other evidence of indebtedness); (g) all Equity Interests of such Person subject
to repurchase or redemption rights or obligations (excluding repurchases or
redemptions at the sole option of such Person); (h) all indebtedness,
obligations or liabilities secured by a Lien on any asset of such Person,
whether or not such indebtedness, obligations or liabilities are otherwise an
obligation of such Person; (i) to the extent such obligations appear in the
liabilities section of the balance sheet of such Person, all obligations of such
Person for “earnouts,” purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts; (j) off-balance sheet liabilities and/or pension plan liabilities of
such Person; (k) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business; and (l) any guaranty of any indebtedness,
obligations or liabilities of a type described in the foregoing clauses (a)
through (k).

 

 

 
18

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.

 

“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Borrower’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset that is material to Borrowers on a Consolidated Basis is
violative of any ownership of or right to use any Intellectual Property of such
Person.

 

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

 

 

 
19

--------------------------------------------------------------------------------

 

 

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.

 

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.

 

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
inventory (as defined in Article 9 of the Uniform Commercial Code) and all of
such Borrower’s goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Borrower’s business or used in selling or furnishing
such goods, merchandise and other personal property, and all Documents.

 

“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender which Agent in its discretion
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.

 

“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of Lenders as
security for the Obligations, “Lenders" shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed.

 

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing prior to the execution thereof that it: (a) is documented in a
standard International Swap Dealers Association, Inc. Master Agreement or
another reasonable and customary manner; (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner; and (c) is entered into for hedging (rather
than speculative) purposes. The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Borrower, Guarantor, or any of their respective Subsidiaries that is party
to such Lender-Provided Interest Rate Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Borrower and Guarantor, be guaranteed obligations under any Guaranty and
secured obligations under any Guarantor Security Agreement, as applicable, and
otherwise treated as Obligations for purposes of the Other Documents, except to
the extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents, subject to the
express provisions of Section 11.5 hereof.

 

 

 
20

--------------------------------------------------------------------------------

 

 

“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.

 

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.

 

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof

 

“Letter of Credit Sublimit” shall mean $250,000.

 

“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.

 

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.

 

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (b) a number equal
to 1.00 minus the Reserve Percentage.

 

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

 

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

 

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

 

 

 
21

--------------------------------------------------------------------------------

 

 

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

 

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-á-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of Borrowers on a Consolidated Basis, (b) the ability of
Borrowers on a Consolidated Basis to duly and punctually pay or perform the
Obligations in accordance with the terms thereof, (c) the value of the
Collateral, or Agent’s Liens on the Collateral or the priority of any such Lien
or (d) the practical realization of the benefits of Agent’s and each Lender’s
rights and remedies under this Agreement and the Other Documents.

 

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Borrower, which is material to any
Borrower’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.

 

“Maximum Revolving Advance Amount” shall mean $30,000,000 plus any increases in
accordance with Section 2.24.

 

“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.

 

 

 
22

--------------------------------------------------------------------------------

 

 

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Borrower or any member of the
Controlled Group.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

 

“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.

 

“Net Invoice Cost” shall mean, with respect to equipment, the net invoice cost
of such equipment (excluding taxes, shipping, delivery, handling, installation,
overhead and other so called “soft” costs).

 

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.

 

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

 

“Note” shall mean the Revolving Credit Note.

 

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder), covenants and
duties owing by any Borrower or Guarantor or any Subsidiary of any Borrower or
any Guarantor to Issuer, Lenders or Agent (or to any other direct or indirect
subsidiary or affiliate of Issuer, any Lender or Agent) of any kind or nature,
present or future (including any interest or other amounts accruing thereon, any
fees accruing under or in connection therewith, any costs and expenses of any
Person payable by any Borrower and any indemnification obligations payable by
any Borrower arising or payable after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest, fees or other amounts is allowable or allowed in such
proceeding), whether or not for the payment of money, whether arising by reason
of an extension of credit, opening or issuance of a letter of credit, loan,
equipment lease, establishment of any commercial card or similar facility or
guarantee, under any interest or currency swap, future, option or other similar
agreement, or in any other manner, whether arising out of overdrafts or deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of Agent’s or any Lender’s non-receipt of
or inability to collect funds or otherwise not being made whole in connection
with depository transfer check or other similar arrangements, whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including
but not limited to, (i) this Agreement, the Other Documents and any amendments,
extensions, renewals or increases thereto, including all costs and expenses of
Agent, Issuer, and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent, Issuer, or Lenders to perform acts
or refrain from taking any action, (ii) all Hedge Liabilities and (iii) all Cash
Management Liabilities. Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Hedge Liabilities.

 

 

 
23

--------------------------------------------------------------------------------

 

 

“Ordinary Course of Business” shall mean, with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Amendment
Effective Date and reasonable extensions thereof.

 

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.

 

“Other Documents” shall mean the Note, the Perfection Certificates, the Fee
Letter, any Guaranty, any Guarantor Security Agreement, any Pledge Agreement,
any Lender-Provided Interest Rate Hedge, and any and all other agreements,
instruments and documents, including intercreditor agreements, guaranties,
pledges, powers of attorney, consents, interest or currency swap agreements,
futures, options or other similar agreements and all other writings heretofore,
now or hereafter executed by any Borrower or any Guarantor and/or delivered to
Agent or any Lender in respect of the transactions contemplated by this
Agreement, in each case together with all extensions, renewals, amendments,
supplements, modifications, substitutions and replacements thereto and thereof.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

 

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.

 

“Overadvance Threshold Amount” shall have the meaning set forth in Section
16.2(e) hereof.

 

 

 
24

--------------------------------------------------------------------------------

 

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.

 

“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Letters of Credit issued hereunder as provided for
in Section 2.14(a) hereof.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by
Borrower or any member of the Controlled Group or (ii) has at any time within
the preceding five years been maintained or to which contributions have been
required by a Borrower or any entity which was at such time a member of the
Controlled Group.

 

“Perfection Certificates” shall mean, collectively, the information
questionnaires and the responses thereto provided by each Borrower and delivered
to Agent.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.

 

“Permitted Dividends” shall mean so long as: (a) a notice of termination with
regard to this Agreement shall not be outstanding; (b) no Event of Default or
Default shall have occurred or would occur after giving pro forma effect to such
dividends; and (c) the purpose for such dividend shall be as set forth in
writing to Agent at least ten (10) days prior to the making of such dividend and
such dividend shall in fact be used for such purpose, Borrowers shall be
permitted to pay dividends (i) to its shareholders in accordance with the
provisions of each Borrower’s Organizational Documents as in effect on the
Amendment Effective Date.

 

 

 
25

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders, including without limitation, Liens securing Hedge
Liabilities and Cash Management Products and Services; (b) Liens for taxes,
assessments or other governmental charges not delinquent or being Properly
Contested; (c) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
(d) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business; (e) Liens arising by virtue of the rendition, entry or issuance
against any Borrower or any Subsidiary, or any property of any Borrower or any
Subsidiary, of any judgment, writ, order, or decree to the extent the rendition,
entry, issuance or continued existence of such judgment, writ, order or decree
(or any event or circumstance relating thereto) has not resulted in the
occurrence of an Event of Default under Section 10.6 hereof; (f) carriers’,
repairmens’, mechanics’, workers’, materialmen’s or other like Liens arising in
the Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested; (g) Liens placed upon fixed assets hereafter
acquired to secure a portion of the purchase price thereof, provided that (I)
any such lien shall not encumber any other property of any Borrower and
(II) [Reserved]; (h) other Liens incidental to the conduct of any Borrower’s
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially detract from Agent’s or Lenders’
rights in and to the Collateral or the value of any Borrower’s property or
assets or which do not materially impair the use thereof in the operation of any
Borrower’s business; and (j) Liens disclosed on Schedule 1.2; provided that such
Liens shall secure only those obligations which they secure on the Amendment
Effective Date (and extensions, renewals and refinancing of such obligations
permitted by Section 7.8 hereof) and shall not subsequently apply to any other
property or assets of any Borrower other than the property and assets to which
they apply as of the Amendment Effective Date.

 

“Permitted Indebtedness” shall mean: (a) the Obligations; (b) Indebtedness
incurred for Capital Expenditures; (c) any guarantees of Indebtedness permitted
under Section 7.3 hereof; (d) any Indebtedness listed on Schedule 5.8(b)(ii)
hereof; (e) Interest Rate Hedges that are entered into by Borrowers to hedge
their risks with respect to outstanding Indebtedness of Borrowers and not for
speculative or investment purposes; and (f) intercompany Indebtedness owing from
one or more Borrowers to any other one or more Borrowers in accordance with
clause (c) of the definition of Permitted Loans.

 

“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; and (e) Permitted Loans.

 

 

 
26

--------------------------------------------------------------------------------

 

 

“Permitted Loans” shall mean: (a) the extension of trade credit by a Borrower to
its Customer(s), in the Ordinary Course of Business in connection with a sale of
Inventory or rendition of services, in each case on open account terms; (b)
loans to employees in the Ordinary Course of Business not to exceed as to all
such loans the aggregate amount of $250,000 at any time outstanding; and (c)
intercompany loans between and among Borrowers, so long as, at the request of
Agent, each such intercompany loan is evidenced by a promissory note (including,
if applicable, any master intercompany note executed by Borrowers) on terms and
conditions (including terms subordinating payment of the indebtedness evidenced
by such note to the prior payment in full of all Obligations) acceptable to
Agent in its sole discretion that has been delivered to Agent either endorsed in
blank or together with an undated instrument of transfer executed in blank by
the applicable Borrower(s) that are the payee(s) on such note, and other
Indebtedness in form and substance acceptable to Agent in its sole discretion;
and (d) advances by Enservco from time-to-time to WET Oilfield Service LLC, a
Colorado limited liability company (“WET”) to the extent (i) the aggregate
principal amount of such advances outstanding from time to time does not exceed
in the aggregate $250,000, (ii) such advances are made pursuant to an amended
and restated promissory note dated on or about October 19, 2015, (iii) such
advances are evidenced by an amended and restated promissory note, on terms and
conditions acceptable to Agent in its sole discretion, which promissory note has
been delivered to Agent either endorsed in blank or together with an undated
instrument of transfer executed in blank by Enservco, and (iv) the Equity
Interests of WET owned by Ernest L. (“EL”) Dodson, Ernest C. (“Chad”) Dodson,
and Lance C. (“Cody”) Dodson that have been pledged to Enservco as security for
the payment in full of such advances pursuant to an amended and restated pledge
and security agreement which amended and restated the original pledge and
security agreement dated October 6, 2015, and which have been collaterally
assigned to Agent as set forth in Section 12(d) thereof.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Borrower or any member of the Controlled Group or to
which any Borrower or any member of the Controlled Group is required to
contribute.

 

“Pledge Agreement” shall mean that certain Pledge Agreement executed by
Borrowers in favor of Agent dated as of November 2, 2012, as amended, and any
other pledge agreements executed subsequent to the Amendment Effective Date by
any other Person to secure the Obligations.

 

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

 

 
27

--------------------------------------------------------------------------------

 

 

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (x) does not attach to any
Receivables or Inventory, (y) is at all times junior and subordinate in priority
to the Liens in favor of the Agent (except only with respect to property Taxes
that have priority as a matter of applicable state law) and, (z) enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; and (e) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review.

 

“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by the
Agent).

 

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean any real property or any improvements thereto owned
or leased by any Borrower.

 

 

 
28

--------------------------------------------------------------------------------

 

 

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Borrower’s contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
contract rights, instruments, documents and chattel paper, and drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Borrower arising out of or in connection with the sale or lease of
Inventory or the rendition of services, all supporting obligations, guarantees
and other security therefor, whether secured or unsecured, now existing or
hereafter created, and whether or not specifically sold or assigned to Agent
hereunder.

 

“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.

 

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

 

“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.

 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.

 

“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
at least fifty-one percent (51%) of the Commitment Percentages; provided,
however, if there are fewer than three (3) Lenders, Required Lenders shall mean
all Lenders.

 

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

 

“Revolving Advances” shall mean Advances other than Letters of Credit.

 

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and Letters of Credit, in an
aggregate principal and/or face amount not to exceed the Revolving Commitment
Amount (if any) of such Lender.

 

 

 
29

--------------------------------------------------------------------------------

 

 

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page hereto (or, in the case of any Lender that became
party to this Agreement after the Amendment Effective Date pursuant to Section
16.3(c) or (d) hereof, the Revolving Commitment amount (if any) of such Lender
as set forth in the applicable Commitment Transfer Supplement), and (ii) as to
any Lender that is a New Lender, the Revolving Commitment amount provided for in
the joinder signed by such New Lender under Section 2.24(a)(x), in each case as
the same may be adjusted upon any increase by such Lender pursuant to Section
2.24 hereof, or any assignment by or to such Lender pursuant to Section 16.3(c)
or (d) hereof.

 

“Revolving Commitment Percentage” shall mean, i) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth below such
Lender’s name on the signature page hereof (or, in the case of any Lender that
became party to this Agreement after the Amendment Effective Date pursuant to
Section 16.3(c) or (d) hereof, the Revolving Commitment Percentage (if any) of
such Lender as set forth in the applicable Commitment Transfer Supplement), and
(ii) as to any Lender that is a New Lender, the Revolving Commitment Percentage
provided for in the joinder signed by such New Lender under Section 2.24(a)(ix),
in each case as the same may be adjusted upon any increase in the Maximum
Revolving Advance Amount pursuant to Section 2.24 hereof, or any assignment by
or to such Lender pursuant to Section 16.3(c) or (d) hereof.

 

“Revolving Credit Note” shall mean the promissory note referred to in Section
2.1(a) hereof.

 

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans, an interest rate per annum equal to the sum of the
Applicable Margin plus the Alternate Base Rate and (b) with respect to LIBOR
Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Parties” shall mean, collectively, Agent, Issuer and Lenders, together
with any Affiliates of Agent or any Lender to whom any Hedge Liabilities or Cash
Management Liabilities are owed and with each other holder of any of the
Obligations, and the respective successors and assigns of each of them.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Senior Debt Payments” shall mean and include all cash actually expended by any
Borrower to make (a) interest payments on any Advances hereunder, plus (b)
payments for all fees, commissions and charges set forth herein and with respect
to any Advances, plus (c) capitalized lease payments, plus (d) payments with
respect to any other Indebtedness for borrowed money.

 

 

 
30

--------------------------------------------------------------------------------

 

 

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

 

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

 

“Sixth Amendment Effective Date” means March 29, 2016.

 

“Subsidiary” shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Borrower by any Subsidiary (other than a Foreign Subsidiary), 100% of such
issued and outstanding Equity Interests, and (b) with respect to any Equity
Interests issued to a Borrower by any Foreign Subsidiary (i) 100% of such issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956(c)(2)) and (ii) 66% (or such greater percentage that,
due to a change in an Applicable Law after the date hereof, (x) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Borrower and (y) could not reasonably be
expected to cause any material adverse tax consequences) of such issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)).

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

 

 
31

--------------------------------------------------------------------------------

 

 

“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Borrower or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (a) which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal within the meaning of Section 4203 or 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan; (g)
notice that a Multiemployer Plan is subject to Section 4245 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not diligent, upon any Borrower or any member of the Controlled
Group.

 

“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests), exposure to which has been shown
to have significant adverse effect on human health or which is subject to
regulation under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et
seq., applicable state law, or any other applicable Federal or state laws now in
force or hereafter enacted relating to toxic substances. “Toxic Substance”
includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and
lead-based paints.

 

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of (i) the outstanding amount of Advances plus (ii) all
amounts due and owing to any Borrower’s trade creditors which are outstanding
beyond normal trade terms.

 

“Unfunded Capital Expenditures” shall mean, as to any Borrower, without
duplication, a Capital Expenditure funded (a) from such Borrower’s internally
generated cash flow or (b) with the proceeds of a Revolving Advance except for
those Revolving Advances designated by Borrower for purchase of Eligible New
Equipment.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

1.3     Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts,”
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims,” “deposit accounts,” “documents,” “equipment,”
“financial asset,” “fixtures,” “general intangibles,” “goods,” “instruments,”
“inventory,” “investment property,” “letter-of-credit rights,” “payment
intangibles,” “proceeds,” “promissory note” “securities,” “software” and
“supporting obligations” as and when used in the description of Collateral shall
have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

 

 

 
32

--------------------------------------------------------------------------------

 

 

1.4     Certain Matters of Construction. The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof. All
references herein to the time of day shall mean the time in New York, New York.
Whenever the words “including” or “include” shall be used, such words shall be
understood to mean “including, without limitation” or “include, without
limitation”. A Default or an Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of an
officer of any Borrower or (ii) the knowledge that an officer would have
obtained if he/she had engaged in a good faith and diligent performance of
his/her duties, including the making of such reasonably specific inquiries as
may be necessary of the employees or agents of such Borrower and a good faith
attempt to ascertain the existence or accuracy of the matter to which such
phrase relates. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
default if such action is taken or condition exists. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.

 

 

 
33

--------------------------------------------------------------------------------

 

 

II.

ADVANCES, PAYMENTS.

 

2.1     Revolving Advances.

 

(a)     Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of:

 

(x) an amount equal to:

 

(i) the Maximum Revolving Advance Amount, minus

 

(ii) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus

 

(iii) the sum of the Availability Block then in effect plus such reserves as
Agent may reasonably deem proper and necessary from time to time;

 

or

 

(y) an amount equal to:

 

(i)     up to 85%, subject to the provisions of Section 2.1(b) hereof (the
“Advance Rate”), of Eligible Receivables, plus

 

(ii)     up to 85%, subject to the provisions of Section 2.1(b) hereof, the
appraised net orderly liquidation value of Eligible Existing Equipment, as
evidenced by an equipment appraisal satisfactory to Agent in its Permitted
Discretion, (the “Eligible Existing Equipment Advance Rate”); provided that the
Eligible Existing Equipment Advance Rate shall decrease by 0.5% per month
commencing on the first day of the month immediately following the date on which
Agent receives an equipment appraisal until such time as Agent receives an
updated equipment appraisal, at which point the Eligible Existing Equipment
Advance Rate shall re-set to 85% and continue to be subject to the 0.5% per
month reductions described above; plus

 

(iii)     up to 90%, subject to the provisions of Section 2.1(b) hereof, of (1)
the Net Invoice Cost of Eligible New Equipment consisting of new equipment
purchased by Borrowers or (2) the manufacturing cost to Borrowers of Eligible
New Equipment consisting of equipment newly fabricated by Borrowers, as
applicable (the “Eligible New Equipment Advance Rate”); provided that the
applicable Borrower shall have provided to Agent (a) a copy of the invoice
relating to any new purchased equipment or a statement of the manufacturing
costs to the applicable Borrower of any newly fabricated equipment, as
applicable, (b) evidence that any purchased equipment has been shipped to the
applicable Borrower and that any newly fabricated equipment is operational and
located at a facility of the applicable Borrower or has been placed into service
at a job site of the applicable Borrower, and (c) such other documentation and
evidence that Agent may request in its Permitted Discretion; plus

 

 

 
34

--------------------------------------------------------------------------------

 

 

(iv)     the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus

 

(v)     the sum of the Availability Block then in effect plus such reserves as
Agent may reasonably deem proper and necessary from time to time.

 

The amount derived from (x) Section 2.1(a)(y)(i) plus Section 2.1(a)(y)(ii)
Section 2.1(a)(y)(iii) minus (y) Sections 2.1(a)(y)(iv) and (v) at any time and
from time to time shall be referred to as the “Formula Amount.” The Revolving
Advances shall be evidenced by one or more secured promissory notes
(collectively, the “Revolving Credit Note”) substantially in the form attached
hereto as Exhibit 2.1(a).

 

(b)     Discretionary Rights. The Advance Rate may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rate or increasing or imposing reserves
may limit or restrict Advances requested by Borrowing Agent. Agent shall give
Borrowing Agent not less than five (5) Business Days prior written notice of its
intention to decrease the Advance Rate. The rights of Agent under this
subsection are subject to the provisions of Section 16.2(b).

 

2.2          Procedures for Requesting Revolving Advances; Procedures for
Selection of Applicable Interest Rates for All Advances.

 

(a)     Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. Eastern Time on a Business Day of a Borrower’s request to incur, on that
day, a Revolving Advance hereunder. Should any amount required to be paid as
interest hereunder, or as fees or other charges under this Agreement or any
other agreement with Agent or Lenders, or with respect to any other Obligation
under this Agreement, become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable.

 

(b)     Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance, Borrowing Agent
shall give Agent written notice by no later than 1:00 p.m. Eastern Time on the
day which is three (3) Business Days prior to the date such LIBOR Rate Loan is
to be borrowed, specifying (i) the date of the proposed borrowing (which shall
be a Business Day), (ii) the type of borrowing and the amount of such Advance to
be borrowed, which amount shall be in a minimum amount of $500,000 and in
integral multiples of $100,000 thereafter, and (iii) the duration of the first
Interest Period therefor. Interest Periods for LIBOR Rate Loans shall be for
one, two or three months; provided that, if an Interest Period would end on a
day that is not a Business Day, it shall end on the next succeeding Business Day
unless such day falls in the next succeeding calendar month in which case the
Interest Period shall end on the next preceding Business Day. No LIBOR Rate Loan
shall be made available to any Borrower during the continuance of a Default or
an Event of Default. After giving effect to each requested LIBOR Rate Loan,
including those which are converted from a Domestic Rate Loan under Section
2.2(e), there shall not be outstanding more than seven (7) LIBOR Rate Loans, in
the aggregate.

 

 

 
35

--------------------------------------------------------------------------------

 

 

(c)     Each Interest Period of a LIBOR Rate Loan shall commence on the date
such LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may
elect as set forth in subsection (b)(iii) above, provided that the exact length
of each Interest Period shall be determined in accordance with the practice of
the interbank market for offshore Dollar deposits and no Interest Period shall
end after the last day of the Term.

 

(d)     Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to Section
2.2(b) or by its notice of conversion given to Agent pursuant to Section 2.2(e),
as the case may be. Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 1:00 p.m. Eastern Time on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such LIBOR Rate Loan. If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert such LIBOR Rate Loan to a Domestic Rate Loan subject to
Section 2.2(e) below.

 

(e)     Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 1:00 p.m. (i) on the day which is three (3)
Business Days prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii)
on the day which is one (1) Business Day prior to the date on which such
conversion is to occur (which date shall be the last Business Day of the
Interest Period for the applicable LIBOR Rate Loan) with respect to a conversion
from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each case, the
date of such conversion, the loans to be converted and if the conversion is to a
LIBOR Rate Loan, the duration of the first Interest Period therefor.

 

(f)     At its option and upon written notice given prior to 1:00 p.m. Eastern
Time at least three (3) Business Days prior to the date of such prepayment, any
Borrower may, subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in
whole at any time or in part from time to time with accrued interest on the
principal being prepaid to the date of such repayment. Such Borrower shall
specify the date of prepayment of Advances which are LIBOR Rate Loans and the
amount of such prepayment. In the event that any prepayment of a LIBOR Rate Loan
is required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(g) hereof.

 

 

 
36

--------------------------------------------------------------------------------

 

 

(g)     Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.

 

(h)     Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (h),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any Person controlling such Lender makes or maintains any LIBOR Rate
Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or
such affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Agent, either pay all such affected
LIBOR Rate Loans or convert such affected LIBOR Rate Loans into loans of another
type. If any such payment or conversion of any LIBOR Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such LIBOR Rate
Loan, Borrowers shall pay Agent, upon Agent’s request, such amount or amounts
set forth in clause (g) above. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Lenders to Borrowing
Agent shall be conclusive absent manifest error.

 

2.3     [Reserved].

 

2.4     [Reserved].

 

2.5     Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. The proceeds of each
Revolving Advance requested by Borrowing Agent on behalf of any Borrower or
deemed to have been requested by any Borrower under Sections 2.2(a), 2.6(b) or
2.14 hereof shall, (i) to the extent Lenders make such Revolving Advances in
accordance with Section 2.2(a), 2.6(b) or 2.14 hereof, be made available to the
applicable Borrower on the day so requested by way of credit to such Borrower’s
operating account at PNC, or such other bank as Borrowing Agent may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, (ii) with respect to Revolving Advances deemed
to have been requested by any Borrower, be disbursed to Agent to be applied to
the outstanding Obligations giving rise to such deemed request. During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.

 

 

 
37

--------------------------------------------------------------------------------

 

 

2.6          Making and Settlement of Advances.

 

(a)     Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22).

 

(b)     Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a), Agent shall notify Lenders holding
the Revolving Commitments of its receipt of such request specifying the
information provided by Borrowing Agent and the apportionment among Lenders of
the requested Revolving as determined by Agent in accordance with the terms
hereof. Each Lender shall remit the principal amount of each Revolving Advance
to Agent such that Agent is able to, and Agent shall, to the extent the
applicable Lenders have made funds available to it for such purpose and subject
to Section 8.2, fund such Revolving Advance to Borrowers in U.S. Dollars and
immediately available funds at the Payment Office prior to the close of
business, on the applicable borrowing date; provided that if any applicable
Lender fails to remit such funds to Agent in a timely manner, Agent may elect in
its sole discretion to fund with its own funds the Revolving Advance of such
Lender on such borrowing date, and such Lender shall be subject to the repayment
obligation in Section 2.6(c) hereof.

 

(c)     Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender holding a Revolving Commitment that such Lender will not
make the amount which would constitute its applicable Revolving Commitment
Percentage of the requested Revolving Advance available to Agent, Agent may (but
shall not be obligated to) assume that such Lender has made such amount
available to Agent on such date in accordance with Section 2.6(b) and may, in
reliance upon such assumption, make available to Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its applicable Revolving
Commitment Percentage of the requested Revolving Advance available to Agent,
then the applicable Lender and Borrowers severally agree to pay to Agent on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers through but
excluding the date of payment to Agent, at (i) in the case of a payment to be
made by such Lender, the greater of (A) (x) the daily average Federal Funds
Effective Rate (computed on the basis of a year of 360 days) during such period
as quoted by Agent, times (y) such amount or (B) a rate determined by Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by Borrower, the Revolving Interest Rate for
Revolving Advances that are Domestic Rate Loans. If such Lender pays its share
of the applicable Revolving Advance to Agent, then the amount so paid shall
constitute such Lender’s Revolving Advance. Any payment by Borrowers shall be
without prejudice to any claim Borrowers may have against a Lender holding a
Revolving Commitment that shall have failed to make such payment to Agent. A
certificate of Agent submitted to any Lender or Borrower with respect to any
amounts owing under this paragraph (c) shall be conclusive, in the absence of
manifest error.

 

(d)     [Reserved].

 

 

 
38

--------------------------------------------------------------------------------

 

 

(e)     If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.

 

2.7         Maximum Advances. The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount less the aggregate Maximum Undrawn Amount of all issued and
outstanding Letters of Credit or (b) the Formula Amount.

 

2.8          Manner and Repayment of Advances.

 

(a)     The Revolving Advances shall be due and payable in full on the last day
of the Term subject to earlier prepayment as herein provided. Notwithstanding
the foregoing, all Advances shall be subject to earlier repayment upon (x)
acceleration upon the occurrence of an Event of Default under this Agreement or
(y) termination of this Agreement. Each payment (including each prepayment) by
any Borrower on account of the principal of and interest on the Advances shall
be applied, pro rata according to the applicable Revolving Commitment
Percentages of Lenders, to the outstanding Revolving Advances (subject to any
contrary provisions of Section 2.22).

 

(b)     Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Agent on the date received by Agent. Agent shall
conditionally credit Borrowers’ Account for each item of payment on the next
Business Day after the Business Day on which such item of payment is received by
Agent (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the “Application Date”).
Agent is not, however, required to credit Borrowers’ Account for the amount of
any item of payment which is unsatisfactory to Agent and Agent may charge
Borrowers’ Account for the amount of any item of payment which is returned, for
any reason whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers
agree that for purposes of computing the interest charges under this Agreement,
each item of payment received by Agent shall be deemed applied by Agent on
account of the Obligations on its respective Application Date. Borrowers further
agree that there is a monthly float charge payable to Agent for Agent’s sole
benefit, in an amount equal to (y) the face amount of all items of payment
received during the prior month (including items of payment received by Agent as
a wire transfer or electronic depository check) multiplied by (z) the Revolving
Interest Rate with respect to Domestic Rate Loans for one (1) Business Day. All
proceeds received by Agent shall be applied to the Obligations in accordance
with Section 4.8(h).

 

 

 
39

--------------------------------------------------------------------------------

 

 

(c)     All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent. Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.

 

(d)     Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest, fees
and other amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m. Eastern Time, in Dollars and in
immediately available funds.

 

2.9         Repayment of Excess Advances. If at any time the aggregate balance
of outstanding Revolving Advances and/or Advances taken as a whole exceeds the
maximum amount of such type of Advances and/or Advances taken as a whole (as
applicable) permitted hereunder, such excess Advances shall be immediately due
and payable without the necessity of any demand, at the Payment Office, whether
or not a Default or an Event of Default has occurred.

 

2.10       Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent or Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of any
Advance shall not adversely affect Agent or any Lender. Each month, Agent shall
send to Borrowing Agent a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent, Lenders and Borrowers during such month. The monthly statements
shall be deemed correct and binding upon Borrowers in the absence of manifest
error and shall constitute an account stated between Lenders and Borrowers
unless Agent receives a written statement of Borrowers’ specific exceptions
thereto within thirty (30) days after such statement is received by Borrowing
Agent. The records of Agent with respect to Borrowers’ Account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.

 

 

 
40

--------------------------------------------------------------------------------

 

 

2.11        Letters of Credit.

 

(a)     Subject to the terms and conditions hereof, Issuer shall issue or cause
the issuance of standby letters of credit denominated in Dollars (“Letters of
Credit”) for the account of any Borrower except to the extent that the issuance
thereof would then cause the sum of (i) the outstanding Revolving Advances plus
(ii) the Maximum Undrawn Amount of all outstanding Letters of Credit, plus (iii)
the Maximum Undrawn Amount of the Letter of Credit to be issued to exceed the
lesser of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount
(calculated without giving effect to the deductions provided for in Section
2.1(a)(y)(ii)); provided, further, however, that Issuer will not be required to
issue or cause to be issued any Letters of Credit to the extent that the
issuance of such Letters of Credit for the benefit of such Borrower would then
cause the sum of (i) the outstanding Revolving Advances to such Borrower plus
(ii) the Maximum Undrawn Amount of all outstanding Letters of Credit issued or
caused to be issued on behalf of such Borrower to exceed the lesser of (x) such
Borrower’s Individual Maximum Revolving Advance Amount or (y) such Borrower’s
Individual Formula Amount (calculated without giving effect to the deductions
provided for in clause. The Maximum Undrawn Amount of all outstanding Letters of
Credit shall not exceed in the aggregate at any time the Letter of Credit
Sublimit. All disbursements or payments related to Letters of Credit shall be
deemed to be Domestic Rate Loans consisting of Revolving Advances and shall bear
interest at the Revolving Interest Rate for Domestic Rate Loans. Letters of
Credit that have not been drawn upon shall not bear interest (but fees shall
accrue in respect of outstanding Letters of Credit as provided in Section 3.2
hereof).

 

(b)     Notwithstanding any provision of this Agreement, Issuer shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.

 

(c)     Schedule 2.11 hereto sets forth all of the Letters of Credit issued by
Issuer under and pursuant to the Existing Credit Agreement which remain
outstanding on the Amendment Effective Date (collectively, the “Existing Letters
of Credit”). Each of the Existing Letters of Credit shall be considered to be
outstanding hereunder shall be governed by the terms of this Agreement.

 

 

 
41

--------------------------------------------------------------------------------

 

 

2.12        Issuance of Letters of Credit.

 

(a)     Borrowing Agent, on behalf of any Borrower, may request Issuer to issue
or cause the issuance of a Letter of Credit by delivering to Issuer, with a copy
to Agent at the Payment Office, prior to 1:00 p.m., at least five (5) Business
Days prior to the proposed date of issuance, such Issuer’s form of Letter of
Credit Application (the “Letter of Credit Application”) completed to the
satisfaction of Agent and Issuer; and, such other certificates, documents and
other papers and information as Agent or Issuer may reasonably request. Issuer
shall not issue any requested Letter of Credit if such Issuer has received
notice from Agent or any Lender that one or more of the applicable conditions
set forth in Section 8.2 of this Agreement have not been satisfied or the
commitments of Lenders to make Revolving Advances hereunder have been terminated
for any reason.

 

(b)     Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts when presented for honor thereunder in accordance with
the terms thereof and when accompanied by the documents described therein and
(ii) have an expiry date not later than twelve (12) months after such Letter of
Credit’s date of issuance and in no event later than the last day of the Term.
Each standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits as most recently published by the International
Chamber of Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Issuer, and each trade
Letter of Credit shall be subject to the UCP.

 

(c)     Agent shall use its reasonable efforts to notify Lenders of the request
by Borrowing Agent for a Letter of Credit hereunder.

 

2.13        Requirements For Issuance of Letters of Credit.

 

(a)     Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct Issuer to deliver to Agent all instruments,
documents, and other writings and property received by Issuer pursuant to the
Letter of Credit and to accept and rely upon Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit, the
application therefor.

 

(b)     In connection with all trade Letters of Credit issued or caused to be
issued by Issuer under this Agreement, each Borrower hereby appoints Issuer, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred: (i) to sign and/or endorse such Borrower’s name
upon any warehouse or other receipts, and acceptances; (ii) to sign such
Borrower’s name on bills of lading; (iii) to clear Inventory through the United
States of America Customs Department (“Customs”) in the name of such Borrower or
Issuer or Issuer’s designee, and to sign and deliver to Customs officials powers
of attorney in the name of such Borrower for such purpose; and (iv) to complete
in such Borrower’s name or Issuer’s, or in the name of Issuer’s designee, any
order, sale or transaction, obtain the necessary documents in connection
therewith, and collect the proceeds thereof. Neither Agent, Issuer nor their
attorneys will be liable for any acts or omissions nor for any error of judgment
or mistakes of fact or law, except for Agent’s, Issuer’s or their respective
attorney’s willful misconduct. This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.

 

 

 
42

--------------------------------------------------------------------------------

 

 

2.14        Disbursements, Reimbursement.

 

(a)     Immediately upon the issuance of each Letter of Credit, each Lender
holding a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.

 

(b)     In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent. Regardless of whether Borrowing Agent shall have received such
notice, Borrowers shall reimburse (such obligation to reimburse Issuer shall
sometimes be referred to as a “Reimbursement Obligation”) Issuer prior to 12:00
Noon Eastern Time, on each date that an amount is paid by Issuer under any
Letter of Credit (each such date, a “Drawing Date”) in an amount equal to the
amount so paid by Issuer. In the event Borrowers fail to reimburse Issuer for
the full amount of any drawing under any Letter of Credit by 12:00 Noon, on the
Drawing Date, Issuer will promptly notify Agent and each Lender holding a
Revolving Commitment thereof, and Borrowers shall be automatically deemed to
have requested that a Revolving Advance maintained as a Domestic Rate Loan be
made by Lenders to be disbursed on the Drawing Date under such Letter of Credit,
and Lenders holding the Revolving Commitments shall be unconditionally obligated
to fund such Revolving Advance (all whether or not the conditions specified in
Section 8.2 are then satisfied or the commitments of Lenders to make Revolving
Advances hereunder have been terminated for any reason) as provided for in
Section 2.14(c) immediately below. Any notice given by Issuer pursuant to this
Section 2.14(b) may be oral if promptly confirmed in writing; provided that the
lack of such a confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(c)     Each Lender holding a Revolving Commitment shall upon any notice
pursuant to Section 2.14(b) make available to Issuer through Agent at the
Payment Office an amount in immediately available funds equal to its Revolving
Commitment Percentage (subject to any contrary provisions of Section 2.22) of
the amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount. If any Lender holding a
Revolving Commitment so notified fails to make available to Agent, for the
benefit of Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Advances maintained as a Domestic Rate Loan on and after the fourth
day following the Drawing Date. Agent and Issuer will promptly give notice of
the occurrence of the Drawing Date, but failure of Agent or Issuer to give any
such notice on the Drawing Date or in sufficient time to enable any Lender
holding a Revolving Commitment to effect such payment on such date shall not
relieve such Lender from its obligations under this Section 2.14(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.14(c)(i) and (ii) until and commencing from the date of receipt of notice from
Agent or Issuer of a drawing.

 

 

 
43

--------------------------------------------------------------------------------

 

 

(d)     With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
applicable Lender’s payment to Agent pursuant to Section 2.14(c) shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment in respect of the applicable Letter
of Credit under this Section 2.14.

 

(e)     Each applicable Lender’s Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (x) Issuer ceases to be obligated to issue or cause to be issued Letters
of Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.

 

2.15        Repayment of Participation Advances.

 

(a)     Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Revolving Commitment, in the same funds as
those received by Agent, the amount of such Lender’s Revolving Commitment
Percentage of such funds, except Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender holding a Revolving Commitment
that did not make a Participation Advance in respect of such payment by Agent
(and, to the extent that any of the other Lender(s) holding the Revolving
Commitment have funded any portion such Defaulting Lender’s Participation
Advance in accordance with the provisions of Section 2.22, Agent will pay over
to such Non-Defaulting Lenders a pro rata portion of the funds so withheld from
such Defaulting Lender).

 

(b)     If Issuer or Agent is required at any time to return to any Borrower, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Issuer or Agent
pursuant to Section 2.15(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each applicable Lender shall, on demand of
Agent, forthwith return to Issuer or Agent the amount of its Revolving
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate.

 

 

 
44

--------------------------------------------------------------------------------

 

 

2.16       Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Issuer’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.

 

2.17       Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

 

2.18       Nature of Participation and Reimbursement Obligations. The obligation
of each Lender holding a Revolving Commitment in accordance with this Agreement
to make the Revolving Advances or Participation Advances as a result of a
drawing under a Letter of Credit, and the obligations of Borrowers to reimburse
Issuer upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.18 under all circumstances, including the following
circumstances:

 

(i)     any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, Agent, any
Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;

 

(ii)     the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of Lenders to make Participation Advances under Section 2.14;

 

(iii)     any lack of validity or enforceability of any Letter of Credit;

 

(iv)     any claim of breach of warranty that might be made by any Borrower,
Agent, Issuer or any Lender against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, recoupment, counterclaim, cross-claim,
defense or other right which any Borrower, Agent, Issuer or any Lender may have
at any time against a beneficiary, any successor beneficiary or any transferee
of any Letter of Credit or assignee of the proceeds thereof (or any Persons for
whom any such transferee or assignee may be acting), Issuer, Agent or any Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);

 

 

 
45

--------------------------------------------------------------------------------

 

 

(v)     the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;

 

(vi)     payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);

 

(vii)     the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)     any failure by Issuer or any of Issuer’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Agent and
Issuer have each received written notice from Borrowing Agent of such failure
within three (3) Business Days after Issuer shall have furnished Agent and
Borrowing Agent a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;

 

(ix)     the occurrence of any Material Adverse Effect;

 

(x)     any breach of this Agreement or any Other Document by any party thereto;

 

(xi)     the occurrence or continuance of an insolvency proceeding with respect
to any Borrower or any Guarantor;

 

(xii)     the fact that a Default or an Event of Default shall have occurred and
be continuing;

 

(xiii)     the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and

 

(xiv)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

 

 

 
46

--------------------------------------------------------------------------------

 

 

2.19        Liability for Acts and Omissions.

 

(a)     As between Borrowers and Issuer, Agent and Lenders, each Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuer shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

 

(b)     Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.

 

 

 
47

--------------------------------------------------------------------------------

 

 

(c)     In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, Agent or any Lender.

 

2.20        Mandatory Prepayments.

 

(a)     Subject to Section 4.3 hereof, when any Borrower sells or otherwise
disposes of any Collateral other than equipment in the Ordinary Course of
Business, Borrowers shall repay the Advances in an amount equal to the net
proceeds of such sale (i.e., gross proceeds less the reasonable costs of such
sales or other dispositions), such repayments to be made promptly but in no
event more than one (1) Business Day following receipt of such net proceeds, and
until the date of payment, such proceeds shall be held in trust for Agent. The
foregoing shall not be deemed to be implied consent to any such sale otherwise
prohibited by the terms and conditions hereof. Such repayments shall be applied
to the Advances in such order as Agent may determine, subject to Borrowers’
ability to reborrow Revolving Advances in accordance with the terms hereof; and

 

(b)     All proceeds received by Borrowers or Agent (i) under any insurance
policy on account of damage or destruction of any assets or property of any
Borrowers, or (ii) as a result of any taking or condemnation of any assets or
property shall be applied in accordance with Section 6.6 hereof.

 

2.21        Use of Proceeds.

 

(a)     Borrowers shall apply the proceeds of Advances to (i) refinance the Term
Loan under (and as defined in the Existing Loan Agreement), (ii) refinance
existing term loan Indebtedness of the Borrowers (other than the Term Loan) in
an aggregate amount of not greater than $500,000, (iii) pay fees and expenses
relating to this transaction, and (iv) provide for its working capital needs
(including, without limitation, Capital Expenditures) and reimburse drawings
under Letters of Credit.

 

(b)     Without limiting the generality of Section 2.21(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.

 

 

 
48

--------------------------------------------------------------------------------

 

 

2.22        Defaulting Lender.

 

(a)     Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.

 

(b)     (i) except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Agent shall not be obligated
to transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees). Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent.
Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.

 

(i)     fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.

 

(ii)     if Letters of Credit (or drawings under any Letter of Credit for which
Issuer has not been reimbursed) are outstanding or exist at the time any such
Lender holding a Revolving Commitment becomes a Defaulting Lender, then:

 

(A)     Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all outstanding Letters of Credit shall be reallocated among
Non-Defaulting Lenders holding Revolving Commitments in proportion to the
respective Revolving Commitment Percentages of such Non-Defaulting Lenders to
the extent (but only to the extent) that (x) such reallocation does not cause
the aggregate sum of outstanding Revolving Advances made by any such
Non-Defaulting Lender holding a Revolving Commitment plus such Lender’s
reallocated Participation Commitment in the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit to exceed the Revolving Commitment Amount of
any such Non-Defaulting Lender, and (y) no Default or Event of Default has
occurred and is continuing at such time;

 

(B)     if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent, cash collateralize for the benefit of Issuer, Borrowers’ obligations
corresponding to such Defaulting Lender’s Participation Commitment in the
Maximum Undrawn Amount of all Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with Section
3.2(b) for so long as such Obligations are outstanding;

 

 

 
49

--------------------------------------------------------------------------------

 

 

(C)     if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;

 

(D)     if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and

 

(E)     if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Revolving Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or cash collateralized;

 

(c)     A Defaulting Lender shall not be entitled to give instructions to Agent
or to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders,” a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolving Commitment Percentage.

 

(d)     Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.22 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.

 

 

 
50

--------------------------------------------------------------------------------

 

 

(e)     In the event that Agent, Borrowers and Issuer agree in writing that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then Agent will so notify the parties hereto, and, if
such cured Defaulting Lender is a Lender holding a Revolving Commitment, then
Participation Commitments of Lenders holding Revolving Commitments (including
such cured Defaulting Lender) of the Maximum Undrawn Amount of all outstanding
Letters of Credit shall be reallocated to reflect the inclusion of such Lender’s
Revolving Commitment, and on such date such Lender shall purchase at par such of
the Revolving Advances of the other Lenders as Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances in accordance
with its Revolving Commitment Percentage.

 

(f)     If Issuer has a good faith belief that any Lender holding a Revolving
Commitment has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, Issuer shall not be
required to issue, amend or increase any Letter of Credit, Issuer shall have
entered into arrangements with Borrowers or such Lender, satisfactory to Issuer,
to defease any risk to it in respect of such Lender hereunder.

 

2.23     Payment of Obligations. Agent may charge to Borrowers’ Account as a
Revolving Advance or (i) all payments with respect to any of the Obligations
required hereunder (including without limitation principal payments, payments of
interest, payments of Letter of Credit Fees and all other fees provided for
hereunder and payments under Sections 16.5 and 16.9) as and when each such
payment shall become due and payable (whether as regularly scheduled, upon or
after acceleration, upon maturity or otherwise), (ii) without limiting the
generality of the foregoing clause (i), (a) all amounts expended by Agent or any
Lender pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses which Agent
incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(h), and (iii) any sums expended by Agent or any
Lender due to any Borrower’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Borrower’s obligations
under Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts
so charged shall be added to the Obligations and shall be secured by the
Collateral. To the extent Revolving Advances are not actually funded by the
other Lenders in respect of any such amounts so charged, all such amounts so
charged shall be deemed to be Revolving Advances made by and owing to Agent and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender under this Agreement and the Other Documents with respect
to such Revolving Advances.

 

2.24     Increase in Maximum Revolving Advance Amount.

 

(a)     Borrowers may, at any time prior to the fourth anniversary of the
Amendment Effective Date, request that the Maximum Revolving Advance Amount be
increased by (1) one or more of the current Lenders increasing their Revolving
Commitment Amount (any current Lender which elects to increase its Revolving
Commitment Amount shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders (each a “New Lender”) joining this Agreement and providing a
Revolving Commitment Amount hereunder , subject to the following terms and
conditions:

 

(i)     There shall exist no Event of Default or Default on the effective date
of such increase after giving effect to such increase;

 

 

 
51

--------------------------------------------------------------------------------

 

 

(ii)     After giving effect to such increase, the Maximum Revolving Advance
Amount shall not exceed $40,000,000;

 

(iii)     Borrowers may not request an increase in the Maximum Revolving Advance
Amount under this Section 2.24 more than once during the Term, and no single
such increase in the Maximum Revolving Advance Amount shall be for an amount
less than $10,000,000;

 

(iv)     Borrowers shall deliver to Agent on or before the effective date of
such increase the following documents in form and substance satisfactory to
Agent: (1) certifications of their corporate secretaries with attached
resolutions certifying that the increase in the Revolving Commitment Amounts has
been approved by such Borrowers, (2) certificate dated as of the effective date
of such increase certifying that no Default or Event of Default shall have
occurred and be continuing and certifying that the representations and
warranties made by each Borrower herein and in the Other Documents are true and
complete in all respects with the same force and effect as if made on and as of
such date (except to the extent any such representation or warranty expressly
relates only to any earlier and/or specified date), and (3) such other
agreements, instruments and information (including supplements or modifications
to this Agreement and/or the Other Documents executed by Borrowers) as Agent
reasonably deems necessary in order to document the increase to the Maximum
Revolving Advance Amount and to protect, preserve and continue the perfection
and priority of the liens, security interests, rights and remedies of Agent and
Lenders hereunder and under the Other Documents in light of such increase, and
(4) an opinion of counsel in form and substance satisfactory to Agent which
shall cover such matters related to such increase as Agent may reasonably
require and each Borrower hereby authorizes and directs such counsel to deliver
such opinions to Agent and Lenders;

 

(v)     Borrowers shall execute and deliver (1) to each Increasing Lender a
replacement Note reflecting the new amount of such Increasing Lender’s Revolving
Commitment Amount after giving effect to the increase (and the prior Note issued
to such Increasing Lender shall be deemed to be cancelled) and (2) to each New
Lender a Note reflecting the amount of such New Lender’s Revolving Commitment
Amount;

 

(vi)     Any New Lender shall be subject to the approval of Agent and Issuer;

 

(vii)     Each New Lender shall execute a lender joinder in form and substance
satisfactory to Agent pursuant to which such New Lender shall join and become a
party to this Agreement and the Other Documents with a Revolving Commitment
Amount as set forth in such lender joinder.

 

(b)     On the effective date of such increase, (i) Borrowers shall repay all
Revolving Advances then outstanding, subject to Borrowers’ obligations under
Sections 3.7, 3.9, or 3.10; provided that subject to the other conditions of
this Agreement, the Borrowing Agent may request new Revolving Advances on such
date and (ii) the Revolving Commitment Percentages of Lenders holding a
Revolving Commitment (including each Increasing Lender and/or New Lender) shall
be recalculated such that each such Lender’s Revolving Commitment Percentage is
equal to (x) the Revolving Commitment Amount of such Lender divided by (y) the
aggregate of the Revolving Commitment Amounts of all Lenders. Each Lender shall
participate in any new Revolving Advances made on or after such date in
accordance with its Revolving Commitment Percentage after giving effect to the
increase in the Maximum Revolving Advance Amount and recalculation of the
Revolving Commitment Percentages contemplated by this Section 2.24.

 

 

 
52

--------------------------------------------------------------------------------

 

 

(c)     On the effective date of such increase, each Increasing Lender shall be
deemed to have purchased an additional/increased participation in, and each New
Lender will be deemed to have purchased a new participation in, each then
outstanding Letter of Credit in an amount equal to such Lender’s Revolving
Commitment Percentage (as calculated pursuant to Section 2.24(b) above) of the
Maximum Undrawn Amount of each such Letter of Credit (as in effect from time to
time). As necessary to effectuate the foregoing, each existing Lender holding a
Revolving Commitment Percentage that is not an Increasing Lender shall be deemed
to have sold to each applicable Increasing Lender and/or New Lender, as
necessary, a portion of such existing Lender’s participations in such
outstanding Letters of Credit and drawings such that, after giving effect to all
such purchases and sales, each Lender holding a Revolving Commitment (including
each Increasing Lender and/or New Lender) shall hold a participation in all
Letters of Credit (and drawings thereunder) in accordance with their respective
Revolving Commitment Percentages (as calculated pursuant to Section 2.24(b)
above).

 

(d)     On the effective date of such increase, Borrowers shall pay all cost and
expenses incurred by Agent and by each Increasing Lender and New Lender in
connection with the negotiations regarding, and the preparation, negotiation,
execution and delivery of all agreements and instruments executed and delivered
by any of Agent, Borrowers and/or Increasing Lenders and New Lenders in
connection with, such increase (including all fees for any supplemental or
additional public filings of any Other Documents necessary to protect, preserve
and continue the perfection and priority of the liens, security interests,
rights and remedies of Agent and Lenders hereunder and under the Other Documents
in light of such increase).

 

III.

INTEREST AND FEES.

 

3.1     Interest. Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and LIBOR Rate Loans;
provided that all accrued and unpaid interest shall be due and payable at the
end of the Term. Interest charges shall be computed on the actual principal
amount of Advances outstanding during the month at a rate per annum equal to the
Revolving Interest Rate (the “Contract Rate”). Except as expressly provided
otherwise in this Agreement, any Obligations other than the Advances that are
not paid when due shall accrue interest at the Revolving Interest Rate for
Domestic Rate Loans, subject to the provision of the final sentence of this
Section 3.1 regarding the Default Rate. Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the Contract Rate
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect. The LIBOR Rate shall be adjusted with
respect to LIBOR Rate Loans without notice or demand of any kind on the
effective date of any change in the Reserve Percentage as of such effective
date. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Obligations other than
LIBOR Rate Loans shall bear interest at the applicable Contract Rate plus two
percent (2%) per annum (the “Default Rate”).

 

 

 
53

--------------------------------------------------------------------------------

 

 

3.2         Letter of Credit Fees.

 

(a)     Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders
holding Revolving Commitments, fees for each Letter of Credit for the period
from and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of LIBOR Rate Loans, such fees to be calculated on the basis
of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first day of each calendar quarter and on the last
day of the Term, and (y) to Issuer, a fronting fee of one quarter of one percent
(0.25%) per annum times the average daily face amount of each outstanding Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term. (all of the foregoing fees, the “Letter of Credit Fees”). In addition,
Borrowers shall pay to Agent, for the benefit of Issuer, any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand. All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason. Any
such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in Issuer’s
prevailing charges for that type of transaction. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders (or, in the case of any Event of
Default under Section 10.7, immediately and automatically upon the occurrence of
any such Event of Default without the requirement of any affirmative action by
any party), the Letter of Credit Fees described in clause (x) of this Section
3.2(a) shall be increased by an additional two percent (2.0%) per annum.

 

 

 
54

--------------------------------------------------------------------------------

 

 

(b)     At any time following the occurrence of an Event of Default, at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of such Event of Default, without the requirement of any affirmative
action by any party), or upon the expiration of the Term or any other
termination of this Agreement (and also, if applicable, in connection with any
mandatory prepayment under Section 2.20), Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time. Agent may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Agent shall have no obligation (and Borrowers hereby waive any claim)
under Article 9 of the Uniform Commercial Code or under any other Applicable Law
to pay interest on such cash collateral being held by Agent. No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) payment and performance in full of all Obligations; (y)
expiration of all Letters of Credit; and (z) termination of this Agreement.
Borrowers hereby assign, pledge and grant to Agent, for its benefit and the
ratable benefit of Issuer, Lenders and each other Secured Party, a continuing
security interest in and to and Lien on any such cash collateral and any right,
title and interest of Borrowers in any deposit account, securities account or
investment account into which such cash collateral may be deposited from time to
time to secure the Obligations, specifically including all Obligations with
respect to any Letters of Credit. Borrowers agree that upon the coming due of
any Reimbursement Obligations (or any other Obligations, including Obligations
for Letter of Credit Fees) with respect to the Letters of Credit, Agent may use
such cash collateral to pay and satisfy such Obligations.

 

3.3       Facility Fee. If, for any calendar quarter during the Term, the
average daily unpaid balance of the sum of Revolving Advances plus the Maximum
Undrawn Amount of all outstanding Letters of Credit for each day of such
calendar quarter does not equal the Maximum Revolving Advance Amount, then
Borrowers shall pay to Agent, for the ratable benefit of Lenders holding the
Revolving Commitments based on their Revolving Commitment Percentages, a fee at
a rate equal to three-eighth of one percent (0.375%) per annum on the amount by
which the Maximum Revolving Advance Amount exceeds such average daily unpaid
balance (the “Facility Fee”). Such Facility Fee shall be payable to Agent in
arrears on the first day of each calendar quarter with respect to the previous
calendar quarter.

 

3.4       Fee Letter. Borrowers shall pay the amounts required to be paid in the
Fee Letter in the manner and at the times required by the Fee Letter.

 

3.5       Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.

 

 

 
55

--------------------------------------------------------------------------------

 

 

3.6         Maximum Charges. In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under Applicable
Law. In the event interest and other charges as computed hereunder would
otherwise exceed the highest rate permitted under Applicable Law: (i) the
interest rates hereunder will be reduced to the maximum rate permitted under
Applicable Law; (ii) such excess amount shall be first applied to any unpaid
principal balance owed by Borrowers; and (iii) if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.

 

3.7          Increased Costs. In the event that any Applicable Law or any Change
in Law or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Agent, any Issuer or Lender and any corporation or bank
controlling Agent, any Lender or Issuer and the office or branch where Agent,
any Lender or Issuer (as so defined) makes or maintains any LIBOR Rate Loans)
with any request or directive (whether or not having the force of law) from any
central bank or other financial, monetary or other authority, shall:

 

(a)     subject Agent, any Lender or Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan, or change the basis of taxation of
payments to Agent, such Lender or Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.10 and the imposition of,
or any change in the rate of, any Excluded Tax payable by Agent, such Lender or
the Issuer);

 

(b)     impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Agent, Issuer
or any Lender, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or

 

(c)     impose on Agent, any Lender or Issuer or the London interbank LIBOR
market any other condition, loss or expense (other than Taxes) affecting this
Agreement or any Other Document or any Advance made by any Lender, or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to Agent, any
Lender or Issuer of making, converting to, continuing, renewing or maintaining
its Advances hereunder by an amount that Agent, such Lender or Issuer deems to
be material or to reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the Advances by an amount that
Agent, or such Lender or Issuer deems (in its Permitted Discretion) to be
material, then, in any case Borrowers shall promptly pay Agent, such Lender or
Issuer, upon its demand, such additional amount as will compensate Agent, or
such Lender or Issuer for such additional cost or such reduction, as the case
may be, provided that the foregoing shall not apply to increased costs which are
reflected in the LIBOR Rate, as the case may be. Agent, such Lender or Issuer
shall certify the amount of such additional cost or reduced amount to Borrowing
Agent, and such certification shall be conclusive absent manifest error.

 

 

 
56

--------------------------------------------------------------------------------

 

 

3.8         Basis For Determining Interest Rate Inadequate or Unfair. In the
event that Agent or any Lender shall have determined that:

 

(a)     reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or

 

(b)     Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan; or

 

(c)     the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law),

 

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 1:00 p.m. Eastern Time two (2) Business Days prior to the
date of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic
Rate Loan or LIBOR Rate Loan which was to have been converted to an affected
type of LIBOR Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Agent, no later than 1:00 p.m. Eastern
Time two (2) Business Days prior to the proposed conversion, shall be maintained
as an unaffected type of LIBOR Rate Loan, and (iii) any outstanding affected
LIBOR Rate Loans shall be converted into a Domestic Rate Loan, or, if Borrowing
Agent shall notify Agent, no later than 1:00 p.m. Eastern Time two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans (or sooner, if any Lender
cannot continue to lawfully maintain such affected LIBOR Rate Loan). Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and no
Borrower shall have the right to convert a Domestic Rate Loan or an unaffected
type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

 

3.9         Capital Adequacy.

 

(a)     In the event that Agent, or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any Change in Law or
any change in the interpretation or administration thereof by any Governmental
Body, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Agent, Issuer or any Lender (for
purposes of this Section 3.9, the term “Lender” shall include Agent, Issuer or
any Lender and any corporation or bank controlling Agent, or any Lender and the
office or branch where Agent, or any Lender (as so defined) makes or maintains
any LIBOR Rate Loans) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on Agent, or any Lender’s capital as a consequence of its obligations hereunder
to a level below that which Agent, or such Lender could have achieved but for
such adoption, change or compliance (taking into consideration Agent’s, and each
Lender’s policies with respect to capital adequacy) by an amount deemed by
Agent, or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent, or such Lender such additional amount or amounts as
will compensate Agent, or such Lender for such reduction. In determining such
amount or amounts, Agent, or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent, and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.

 

 

 
57

--------------------------------------------------------------------------------

 

 

(b)     A certificate of Agent, or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent, or such Lender with respect
to Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.

 

3.10        Taxes.

 

(a)     Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes; provided that if
Borrowers shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Lender, Issuer or Participant, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
Borrowers shall make such deductions and (iii) Borrowers shall timely pay the
full amount deducted to the relevant Governmental Body in accordance with
Applicable Law.

 

(b)     Without limiting the provisions of Section 3.10(a) above, Borrowers
shall timely pay any Other Taxes to the relevant Governmental Body in accordance
with Applicable Law.

 

(c)     Each Borrower shall indemnify Agent, each Lender, Issuer and any
Participant, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent, such Lender, Issuer, or such Participant, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to Borrowers
by any Lender, Participant, or Issuer (with a copy to Agent), or by Agent on its
own behalf or on behalf of a Lender or Issuer, shall be conclusive absent
manifest error.

 

(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Body, Borrowers shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.

 

 

 
58

--------------------------------------------------------------------------------

 

 

(e)     Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Borrowers (with a copy to Agent), at the time or times prescribed by
Applicable Law or reasonably requested by Borrowers or Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, Agent shall be entitled
to withhold United States federal income taxes at the full 30% withholding rate
if in its reasonable judgment it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the United
States Income Tax Regulations or other Applicable Law. Further, Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender, Issuer or assignee or participant
of a Lender or Issuer for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Code. In addition, any Lender,
if requested by Borrowers or Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrowers or Agent
as will enable Borrowers or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
(or other Lender) shall deliver to Borrowers and Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender (or other Lender) becomes a Lender under this Agreement (and from
time to time thereafter upon the request of Borrowers or Agent, but only if such
Foreign Lender (or other Lender) is legally entitled to do so), whichever of the
following is applicable: two (2) duly completed valid originals of IRS Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

 

(i)     two (2) duly completed valid originals of IRS Form W-8ECI,

 

(ii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

 

(iii)     any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or

 

 

 
59

--------------------------------------------------------------------------------

 

 

(iv)     To the extent that any Lender is not a Foreign Lender, such Lender
shall submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.

 

(f)     If a payment made to a Lender, Participant, Issuer, or Agent under this
Agreement or any Other Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Person fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, Participant, Issuer, or Agent shall
deliver to the Agent (in the case of a Lender, Participant or Issuer) and
Borrowers (A) a certification signed by the chief financial officer, principal
accounting officer, treasurer or controller of such Person, and (B) other
documentation reasonably requested by Agent or any Borrower sufficient for Agent
and Borrowers to comply with their obligations under FATCA and to determine such
Lender, Participant, Issuer, or Agent has complied with such applicable
reporting requirements.

 

(g)     If Agent, a Lender, a Participant or Issuer determines, in its Permitted
Discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by Borrowers or with respect to which
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund); net
of all out-of-pocket expenses of the Agent, such Lender, Participant, or the
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Body with respect to such refund), provided that
Borrowers, upon the request of Agent, such Lender, Participant, or Issuer,
agrees to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges imposed by the relevant Governmental Body) to Agent, such
Lender, Participant or the Issuer in the event Agent, such Lender, Participant
or the Issuer is required to repay such refund to such Governmental Body. This
Section shall not be construed to require Agent, any Lender, Participant, or
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to Borrowers or any other Person.

 

3.11       Replacement of Lenders. If any Lender (an “Affected Lender”) (a)
makes demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in Section 2.2(h) hereof,
(c) is a Defaulting Lender, or (d) denies any consent requested by the Agent
pursuant to Section 16.2(b) hereof, Borrowers may, within ninety (90) days of
receipt of such demand, notice (or the occurrence of such other event causing
Borrowers to be required to pay such compensation or causing Section 2.2(h)
hereof to be applicable), or such Lender becoming a Defaulting Lender or denial
of a request by Agent pursuant to Section 16.2(b) hereof, as the case may be, by
notice in writing to the Agent and such Affected Lender (i) request the Affected
Lender to cooperate with Borrowers in obtaining a replacement Lender
satisfactory to Agent and Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Advances
and its Revolving Commitment Percentage, as provided herein, but none of such
Lenders shall be under any obligation to do so; or (iii) propose a Replacement
Lender subject to approval by Agent in its good faith business judgment. If any
satisfactory Replacement Lender shall be obtained, and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Revolving Commitment Percentage, then such Affected
Lender shall assign, in accordance with Section 16.3 hereof, all of its Advances
and its Revolving Commitment Percentage, and other rights and obligations under
this Loan Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender.

 

 

 
60

--------------------------------------------------------------------------------

 

 

IV.

COLLATERAL: GENERAL TERMS

 

4.1         Security Interest in the Collateral. To secure the prompt payment
and performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Borrower hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender,
Issuer and each other Secured Party, a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located. Each Borrower shall mark
its books and records as may be necessary or appropriate to evidence, protect
and perfect Agent’s security interest and shall cause its financial statements
to reflect such security interest. Each Borrower shall provide Agent with
written notice of all commercial tort claims promptly upon the occurrence of any
events giving rise to any such claim(s) (regardless of whether legal proceedings
have yet been commenced), such notice to contain a brief description of the
claim(s), the events out of which such claim(s) arose and the parties against
which such claims may be asserted and, if applicable in any case where legal
proceedings regarding such claim(s) have been commenced, the case title together
with the applicable court and docket number. Upon delivery of each such notice,
such Borrower shall be deemed to thereby grant to Agent a security interest and
lien in and to such commercial tort claims described therein and all proceeds
thereof. Each Borrower shall provide Agent with written notice promptly upon
becoming the beneficiary under any letter of credit or otherwise obtaining any
right, title or interest in any letter of credit rights, and at Agent’s request
shall take such actions as Agent may reasonably request for the perfection of
Agent’s security interest therein.

 

4.2         Perfection of Security Interest. Each Borrower shall take all action
that may be necessary or desirable, or that Agent may request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering
to Agent, endorsed or accompanied by such instruments of assignment as Agent may
specify, and stamping or marking, in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox, customs and freight agreements and other custodial
arrangements satisfactory to Agent, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance satisfactory to Agent, relating
to the creation, validity, perfection, maintenance or continuation of Agent’s
security interest and Lien under the Uniform Commercial Code or other Applicable
Law. By its signature hereto, each Borrower hereby authorizes Agent to file
against such Borrower, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein, including without limitation a
description of Collateral as “all assets” and/or “all personal property” of any
Borrower). All charges, expenses and fees Agent may incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations, or, at Agent’s option, shall be paid by Borrowers to Agent for its
benefit and for the ratable benefit of Lenders immediately upon demand.

 

 

 
61

--------------------------------------------------------------------------------

 

 

4.3         Preservation of Collateral. In addition to the rights and remedies
set forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent, in its Permitted Discretion, deems necessary to protect Agent’s interest
in and to preserve the Collateral, including the hiring of security guards or
the placing of other security protection measures as Agent may deem appropriate;
(b) may employ and maintain at any of any Borrower’s premises a custodian who
shall have full authority to do all acts necessary to protect Agent’s interests
in the Collateral; (c) may lease warehouse facilities to which Agent may move
all or part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrowers’ owned or leased property. Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct. All of Agent’s
expenses of preserving the Collateral, including any expenses relating to the
bonding of a custodian, shall be charged to Borrowers’ Account as a Revolving
Advance maintained as a Domestic Rate Loan and added to the Obligations.

 

4.4          Ownership and Location of Collateral.

 

(a)     With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens whatsoever; (ii) each document and agreement executed by
each Borrower or delivered to Agent or any Lender in connection with this
Agreement shall be true and correct in all respects; (iii) all signatures and
endorsements of each Borrower that appear on such documents and agreements shall
be genuine and each Borrower shall have full capacity to execute same; and (iv)
each Borrower’s equipment and Inventory shall be located as set forth on
Schedule 4.4 and shall not be removed from such location(s) without the prior
written consent of Agent except with respect to: (A) the sale of Inventory and
equipment in the Ordinary Course of Business, (B) the movement of the rolling
stock or goods in transit in the Ordinary Course of Business, or (C) to the
extent permitted in Section 7.1(b) hereof.

 

 

 
62

--------------------------------------------------------------------------------

 

 

(b)     (i) There is no location at which any Borrower has any Inventory (except
for Inventory in transit) or other Collateral other than those locations listed
on Schedule 4.4 or locations at which the Collateral is operating in the
Ordinary Course of Business; (ii) Schedule 4.4 hereto contains a correct and
complete list, as of the Amendment Effective Date, of the legal names and
addresses of each warehouse at which Inventory of any Borrower is stored; none
of the receipts received by any Borrower from any warehouse states that the
goods covered thereby are to be delivered to bearer or to the order of a named
Person or to a named Person and such named Person’s assigns; (iii) Schedule 4.4
hereto sets forth a correct and complete list as of the Amendment Effective Date
of (A) each place of business of each Borrower and (B) the chief executive
office of each Borrower; and (iv) Schedule 4.4 hereto sets forth a correct and
complete list as of the Amendment Effective Date of the location, by state and
street address, of all real property owned or leased by each Borrower,
identifying which properties are owned and which are leased, together with the
names and addresses of any landlords.

 

4.5         Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except for sales or other dispositions otherwise
permitted in Section 7.1(b) hereof), assign, transfer, create or suffer to exist
a Lien upon or encumber or allow or suffer to be encumbered in any way except
for Permitted Encumbrances, any part of the Collateral. Each Borrower shall
defend Agent’s interests in the Collateral against any and all Persons
whatsoever. At any time following demand by Agent for payment of all
Obligations, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained, including:
labels, stationery, documents, instruments and advertising materials. If Agent
exercises this right to take possession of the Collateral, Borrowers shall, upon
demand, assemble it in the best manner possible and make it available to Agent
at a place reasonably convenient to Agent. In addition, with respect to all
Collateral, Agent and Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other Applicable Law. Each Borrower shall, and Agent may, at its option,
instruct all suppliers, carriers, forwarders, warehousers or others receiving or
holding cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and such Borrower will
immediately deliver them to Agent in their original form together with any
necessary endorsement.

 

4.6         Inspection of Premises. At all reasonable times and from time to
time as often as Agent shall elect in its sole discretion, Agent and each Lender
shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Borrower’s books, records, audits, correspondence
and all other papers relating to the Collateral and the operation of each
Borrower’s business. Agent, any Lender and their agents may enter upon any
premises of any Borrower at any time during business hours and at any other
reasonable time, and from time to time as often as Agent shall elect in its sole
discretion, for the purpose of inspecting the Collateral and any and all records
pertaining thereto and the operation of such Borrower’s business.

 

 

 
63

--------------------------------------------------------------------------------

 

 

4.7         Appraisals. Agent may, in its sole discretion, exercised in a
commercially reasonable manner, at any time after the Amendment Effective Date
and from time to time, engage the services of an independent appraisal firm or
firms of reputable standing, satisfactory to Agent, for the purpose of
appraising the then current values of Borrowers’ assets. Absent the occurrence
and continuance of an Event of Default at such time, Agent shall consult with
Borrowers as to the identity of any such firm. Agent may commission such
appraisals with such frequency as Agent may elect in its Permitted Discretion;
provided, however, that prior to the occurrence and continuation of an Event of
Default, Borrowers shall be obligated to reimburse Agent for the cost of only
one (1) full and one (1two (2) “desktop” appraisal appraisals in any year of the
Term. In the event the value of Borrowers’ equipment, as so determined pursuant
to such appraisal, is less than anticipated by Agent or Lenders, such that the
Revolving Advances are in excess of such Advances permitted hereunder, then,
promptly upon Agent’s demand for same, Borrowers shall make mandatory
prepayments of the then outstanding Revolving Advances so as to eliminate the
excess Advances.

 

4.8          Receivables; Deposit Accounts and Securities Accounts.

 

(a)     Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of a Borrower, or work, labor or services theretofore rendered by a
Borrower as of the date each Receivable is created. Same shall be due and owing
in accordance with the applicable Borrower’s standard terms of sale without
dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.

 

(b)     Each Customer, to the best of each Borrower’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due. With respect to
such Customers of any Borrower who are not solvent, such Borrower has set up on
its books and in its financial records bad debt reserves adequate to cover such
Receivables.

 

(c)     Each Borrower’s chief executive office is located as set forth on
Schedule 4.4. Until written notice is given to Agent by Borrowing Agent of any
other office at which any Borrower keeps its records pertaining to Receivables,
all such records shall be kept at such executive office.

 

(d)     Borrowers shall instruct their Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) to such Blocked
Account(s) and/or Depository Accounts (and any associated lockboxes) as Agent
shall designate from time to time as contemplated by Section 4.8(h) or as
otherwise agreed to from time to time by Agent. Notwithstanding the foregoing,
to the extent any Borrower directly receives any remittances upon Receivables,
such Borrower shall, at such Borrower’s sole cost and expense, but on Agent’s
behalf and for Agent’s account, collect as Agent’s property and in trust for
Agent all amounts received on Receivables, and shall not commingle such
collections with any Borrower’s funds or use the same except to pay Obligations,
and shall as soon as possible and in any event no later than one (1) Business
Day after the receipt thereof (i) in the case of remittances paid by check,
deposit all such remittances in their original form (after supplying any
necessary endorsements) and (ii) in the case of remittances paid by wire
transfer of funds, transfer all such remittances, in each case, into such
Blocked Accounts(s) and/or Depository Account(s). Each Borrower shall deposit in
the Blocked Account and/or Depository Account or, upon request by Agent, deliver
to Agent, in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.

 

 

 
64

--------------------------------------------------------------------------------

 

 

(e)     At any time following the occurrence of an Event of Default or a
Default, Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral. Thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone, facsimile, telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.

 

(f)     Agent shall have the right to receive, endorse, assign and/or deliver in
the name of Agent or any Borrower any and all checks, drafts and other
instruments for the payment of money relating to the Receivables, and each
Borrower hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed. Each Borrower hereby constitutes Agent or Agent’s
designee as such Borrower’s attorney with power (i) at any time: (A) to endorse
such Borrower’s name upon any notes, acceptances, checks, drafts, money orders
or other evidences of payment or Collateral; (B) to sign such Borrower’s name on
any invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables; (C) to send
verifications of Receivables to any Customer; (D) to sign such Borrower’s name
on all financing statements or any other documents or instruments deemed
necessary or appropriate by Agent to preserve, protect, or perfect Agent’s
interest in the Collateral and to file same; and (E) to receive, open and
dispose of all mail addressed to any Borrower at any post office box/lockbox
maintained by Agent for Borrowers or at any other business premises of Agent;
and (ii) at any time following the occurrence of a Default or an Event of
Default: (A) to demand payment of the Receivables; (B) to enforce payment of the
Receivables by legal proceedings or otherwise; (C) to exercise all of such
Borrower’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (D) to sue upon or otherwise collect, extend the time
of payment of, settle, adjust, compromise, extend or renew the Receivables; (E)
to settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign such Borrower’s name on a proof of
claim in bankruptcy or similar document against any Customer; (G) to prepare,
file and sign such Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; (H)
to accept the return of goods represented by any of the Receivables; (I) to
change the address for delivery of mail addressed to any Borrower to such
address as Agent may designate; and (J) to do all other acts and things
necessary to carry out this Agreement. All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless done maliciously or with gross (not mere) negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.

 

 

 
65

--------------------------------------------------------------------------------

 

 

(g)     Neither Agent nor any Lender shall, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom.

 

(h)     All proceeds of Collateral shall be deposited by Borrowers into either
(i) a lockbox account, dominion account or such other “blocked account”
(“Blocked Accounts”) established at a bank or banks (each such bank, a “Blocked
Account Bank”) pursuant to an arrangement with such Blocked Account Bank as may
be acceptable to Agent or (ii) depository accounts (“Depository Accounts”)
established at Agent for the deposit of such proceeds. Each applicable Borrower,
Agent and each Blocked Account Bank shall enter into a deposit account control
agreement in form and substance satisfactory to Agent that is sufficient to give
Agent “control” (for purposes of Articles 8 and 9 of the Uniform Commercial
Code) over such account and which directs such Blocked Account Bank to transfer
such funds so deposited on a daily basis or at other times acceptable to Agent
to Agent, either to any account maintained by Agent at such Blocked Account Bank
or by wire transfer to appropriate account(s) at Agent. All funds deposited in
such Blocked Accounts or Depository Accounts shall immediately become subject to
the security interest of Agent for its own benefit and the ratable benefit of
Issuer, Lenders and all other holders of the Obligations, and Borrowing Agent
shall obtain the agreement by such Blocked Account Bank to waive any offset
rights against the funds so deposited. Neither Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder. Upon notice from Agent to Borrowers that a
Dominion Event has occurred and is continuing, Agent may establish Commencing on
the Sixth Amendment Effective Date and continuing thereafter until Agent shall
determine otherwise in its sole discretion, Agent shall have exclusive control
of the Blocked Account or Depositary Accounts and apply all funds received by
Agent from the Blocked Accounts or Depository Accounts to the satisfaction of
the Obligations (including the cash collateralization of the Letters of Credit)
in such order as Agent shall determine in its Permitted Discretion.

 

(i)     No Borrower will, without Agent’s consent, compromise or adjust any
material amount of the Receivables (or extend the time for payment thereof) or
accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the Ordinary Course of Business of such Borrower.

 

(j)     All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Borrower and its
Subsidiaries as of the Amendment Effective Date are set forth on Schedule
4.8(j). No Borrower shall open any new deposit account, securities account or
investment account unless (i) Borrowers shall have given at least thirty (30)
days prior written notice to Agent and (ii) if such account is to be maintained
with a bank, depository institution or securities intermediary that is not the
Agent, such bank, depository institution or securities intermediary, each
applicable Borrower and Agent shall first have entered into an account control
agreement in form and substance satisfactory to Agent sufficient to give Agent
“control” (for purposes of Articles 8 and 9 of the Uniform Commercial Code) over
such account.

 

 

 
66

--------------------------------------------------------------------------------

 

 

4.9     Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

 

4.10     Maintenance of Equipment. The equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the equipment shall be maintained and preserved. No
Borrower shall use or operate the equipment in violation of any law, statute,
ordinance, code, rule or regulation.

 

4.11     Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.

 

4.12     Financing Statements. Except as respects the financing statements filed
by Agent, financing statements described on Schedule 1.2, and financing
statements filed in connection with Permitted Encumbrances, no financing
statement covering any of the Collateral or any proceeds thereof is or will be
on file in any public office.

 

V.

REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants as follows:

 

5.1     Authority. Each Borrower has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Borrower, and this Agreement and the Other Documents to which
it is a party constitute the legal, valid and binding obligation of such
Borrower enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
it is a party (a) are within such Borrower’s corporate or company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such
Borrower’s Organizational Documents or to the conduct of such Borrower’s
business or of any Material Contract or undertaking to which such Borrower is a
party or by which such Borrower is bound, (b) will not conflict with or violate
any law or regulation, or any judgment, order or decree of any Governmental
Body, (c) will not require the Consent of any Governmental Body, any party to a
Material Contract or any other Person, except those Consents set forth on
Schedule 5.1 hereto, all of which will have been duly obtained, made or compiled
prior to the Amendment Effective Date and which are in full force and effect and
(d) will not conflict with, nor result in any breach in any of the provisions of
or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any agreement, instrument, or other document to which such Borrower is a party
or by which it or its property is a party or by which it may be bound.

 

 

 
67

--------------------------------------------------------------------------------

 

 

5.2          Formation and Qualification.

 

(a)     Each Borrower is duly incorporated or formed, as applicable, and in good
standing under the laws of the state listed on Schedule 5.2(a) and is qualified
to do business and is in good standing in the states listed on Schedule 5.2(a)
which constitute all states in which qualification and good standing are
necessary for such Borrower to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect on such Borrower. Each Borrower has delivered to Agent true and
complete copies of its Organizational Documents and will promptly notify Agent
of any amendment or changes thereto.

 

(b)     The only Subsidiaries of each Borrower are listed on Schedule 5.2(b).

 

5.3         Survival of Representations and Warranties. All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
to which it is a party shall be true in all material respects at the time of
such Borrower’s execution of this Agreement and the Other Documents to which it
is a party, and shall survive the execution, delivery and acceptance thereof by
the parties thereto and the closing of the transactions described therein or
related thereto.

 

5.4         Tax Returns. Each Borrower’s federal tax identification number is
set forth on Schedule 5.4. Each Borrower has filed all federal, state and local
tax returns and other reports each is required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and
payable. The provision for taxes on the books of each Borrower is adequate for
all years not closed by applicable statutes, and for its current fiscal year,
and no Borrower has any knowledge of any deficiency or additional assessment in
connection therewith not provided for on its books.

 

 

 
68

--------------------------------------------------------------------------------

 

 

5.5         Financial Statements. The consolidated balance sheets of Enservco as
included in Enservco’s reports filed with the SEC for the year ended December
31, 2013, and the related statements of income, changes in stockholder’s equity,
and changes in cash flow for the period ended on such date, all accompanied by
reports thereon containing opinions without qualification by independent
certified public accountants, copies of which have been delivered to Agent and
are available at www.sec.gov, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Enservco at
such date and the results of their operations for such period. Since
December 31, 2013, there has been no material adverse change in the condition,
financial or otherwise, of Enservco on a Consolidated Basis as shown on the
consolidated balance sheet as of such date and no material adverse change in the
aggregate value of machinery, equipment and real property owned by Enservco on a
Consolidated Basis, except changes in the Ordinary Course of Business, none of
which individually or in the aggregate has been materially adverse which have
been reflected on the financial statements subsequently filed with the SEC.

 

5.6         Entity Names. No Borrower has been known by any other company or
corporate name, as applicable, in the past five (5) years and does not sell
Inventory under any other name except as set forth on Schedule 5.6, nor has any
Borrower been the surviving corporation or company, as applicable, of a merger
or consolidation or acquired all or substantially all of the assets of any
Person during the preceding five (5) years except that Enservco was known as
Aspen Exploration Corporation until the effectiveness of its name change to
Enservco on December 30, 2010.

 

5.7          O.S.H.A. Environmental Compliance; Flood Insurance.

 

(a)     To the best of Borrowers’ knowledge, each Borrower is in compliance
with, and its facilities, business, assets, property, leaseholds, Real Property
and equipment are in compliance with the Federal Occupational Safety and Health
Act, and Environmental Laws and there are no outstanding citations, notices or
orders of non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or equipment under any such laws, rules or
regulations except as set forth on Schedule 5.7.

 

(b)     Each Borrower has been issued all required federal, state and local
licenses, certificates or permits (collectively, “Approvals”) relating to all
applicable Environmental Laws and all such Approvals are current and in full
force and effect.

 

(c)     (i) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Materials at,
upon, under or within any Real Property or any premises leased by any Borrower;
(ii) there are no underground storage tanks or polychlorinated biphenyls on any
premises leased or owned by any Borrower; (iii) to the best of Borrowers’
knowledge, no premises leased or owned by any Borrower has ever been used as a
treatment, storage or disposal facility of Hazardous Waste; and (iv) to the best
of Borrower’s knowledge, no Hazardous Materials are present on any premises
leased or owned by any Borrower, excepting such quantities as are handled in
accordance with all applicable manufacturer’s instructions and governmental
regulations and in proper storage containers and as are necessary for the
operation of the commercial business of any Borrower.

 

 

 
69

--------------------------------------------------------------------------------

 

 

(d)     All Real Property owned by Borrowers is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Borrower in accordance
with prudent business practice in the industry of such Borrower. To the extent
Agent has a perfected Lien in the Real Property of any Borrower, such Borrower
has taken all actions required under the Flood Laws and/or requested by Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing Agent
with the address and/or GPS coordinates of each structure located upon any Real
Property that will be subject to a Mortgage in favor of Agent, for the benefit
of Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.

 

5.8          Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

 

(a)     Each Borrower is solvent, is able to pay its debts as they mature, has
capital sufficient to carry on its business and all businesses in which it is
about to engage, and (i) as of the Amendment Effective Date, the fair present
saleable value of the assets of each Borrower, calculated on a going concern
basis, is in excess of the amount of the liabilities of such Borrower and
(ii) subsequent to the Amendment Effective Date, the fair saleable value of the
assets of each Borrower (calculated on a going concern basis) will be in excess
of the amount of the liabilities of such Borrower.

 

(b)     Except as disclosed in Schedule 5.8(b)(i), no Borrower has any pending
or threatened litigation, arbitration, actions or proceedings that we believe
will have a Material Adverse Effect on the business or financial condition of
any Borrower. No Borrower has any outstanding Indebtedness other than the
Obligations, except for (i) Indebtedness disclosed in Schedule 5.8(b)(ii) and
(ii) Indebtedness otherwise permitted under Section 7.8 hereof.

 

(c)     To the best of Borrowers’ knowledge, no Borrower is in violation of any
applicable statute, law, rule, regulation or ordinance in any respect which
could reasonably be expected to have a Material Adverse Effect, nor is any
Borrower in violation of any order of any court, Governmental Body or
arbitration board or tribunal. To the best of Borrowers’ knowledge, each Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other federal or state laws.

 

 

 
70

--------------------------------------------------------------------------------

 

 

(d)     No Borrower or any member of the Controlled Group maintains or is
required to contribute to any Plan other than those listed on Schedule 5.8(d)
hereto. (i) Each Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA and Section
412 of the Code in respect of each Plan, and each Plan is in compliance with
Sections 412, 430 and 436 of the Code and Sections 206(g), 302 and 303 of ERISA,
without regard to waivers and variances; (ii) each Plan which is intended to be
a qualified plan under Section 401(a) of the Code as currently in effect has
been determined by the Internal Revenue Service to be qualified under Section
401(a) of the Code and the trust related thereto is exempt from federal income
tax under Section 501(a) of the Code or an application for such a determination
is currently being processed by the Internal Revenue Code; (iii) neither any
Borrower nor any member of the Controlled Group has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due which are unpaid; (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) to the best of Borrowers’ knowledge, the
current value of the assets of each Plan exceeds the present value of the
accrued benefits and other liabilities of such Plan and neither any Borrower nor
any member of the Controlled Group knows of any facts or circumstances which
would materially change the value of such assets and accrued benefits and other
liabilities; (vi) to the best of Borrowers’ knowledge, neither any Borrower nor
any member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Plan; (vii)
neither any Borrower nor any member of a Controlled Group has incurred any
liability for any excise tax arising under Section 4971, 4972 or 4980B of the
Code, and no fact exists which could give rise to any such liability; (viii)
neither any Borrower nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA; (ix) no Termination Event has occurred
or is reasonably expected to occur; (x) there exists no event described in
Section 4043 of ERISA, for which the thirty (30) day notice period has not been
waived; (xi) neither any Borrower nor any member of the Controlled Group has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; (xii) neither any Borrower nor any member of the Controlled Group
maintains or is required to contribute to any Plan which provides health,
accident or life insurance benefits to former employees, their spouses or
dependents, other than in accordance with Section 4980B of the Code; (xiii)
neither any Borrower nor any member of the Controlled Group has withdrawn,
completely or partially, within the meaning of Section 4203 or 4205 of ERISA,
from any Multiemployer Plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980 and there exists no fact which would
reasonably be expected to result in any such liability; and (xiv) to the best of
Borrowers’ knowledge, no Plan fiduciary (as defined in Section 3(21) of ERISA)
has any liability for breach of fiduciary duty or for any failure in connection
with the administration or investment of the assets of a Plan.

 

5.9       Patents, Trademarks, Copyrights and Licenses. Except for non-exclusive
licenses granted to its customers in the ordinary course of business and
over-the-counter software that is commercially available to the public, all
material Intellectual Property owned or utilized by any Borrower: (i) is set
forth on Schedule 5.9; (ii) is valid and has been duly registered or filed with
all appropriate Governmental Bodies; and (iii) constitutes all of the
intellectual property rights which are necessary for the operation of its
business. There is no objection to, pending challenge to the validity of, or
proceeding by any Governmental Body to suspend, revoke, terminate or adversely
modify, any such Intellectual Property and no Borrower is aware of any grounds
for any challenge or proceedings. All of such Intellectual Property owned or
held by any Borrower consists of original material or property developed by such
Borrower or was lawfully acquired by such Borrower from the proper and lawful
owner thereof. Each of such items has been maintained so as to preserve the
value thereof from the date of creation or acquisition thereof.

 

 

 
71

--------------------------------------------------------------------------------

 

 

5.10     Licenses and Permits. Except as set forth in Schedule 5.10 and subject
to Section 5.7(b), each Borrower (a) is in compliance with and (b) has procured
and is now in possession of, all material licenses or permits required by any
applicable federal, state or local law, rule or regulation for the operation of
its business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits could
reasonably be expected to have a Material Adverse Effect.

 

5.11     Default of Indebtedness. No Borrower is in default in the payment of
the principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and to the
best of Borrowers’ knowledge, no event has occurred under the provisions of any
such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder, in either case which default would have a Material Adverse Effect.

 

5.12     No Default. No Borrower is in default in the payment or performance of
any of its contractual obligations and no Default or Event of Default has
occurred which default would have a Material Advise Effect.

 

5.13     No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. True and complete copies of all Material Contracts to
which each Borrower is a party or to which it or any of its properties is
subject are publicly available at www.sec.gov. No Borrower has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance.

 

5.14     No Labor Disputes. No Borrower is involved in any labor dispute; there
are no strikes or walkouts or union organization of any Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.

 

5.15     Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

 

5.16     Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

 

5.17     Disclosure. No representation or warranty made by any Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

 

 

 
72

--------------------------------------------------------------------------------

 

 

5.18     [Reserved].

 

5.19     [Reserved].

 

5.20     Swaps. No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.

 

5.21     Business and Property of Borrowers. Upon and after the Amendment
Effective Date, Borrowers do not propose to engage in any business other than:
(i) the business of providing oil field services to the domestic on-shore oil
and gas industry and activities necessary to conduct the foregoing, (ii)
ownership and management of working and royalty interests in certain wells
producing oil and natural gas in North Dakota, (iii) ownership and operation of
three salt water disposal wells, and (iv) ownership, management, and maintenance
of certain Real Estate. On the Amendment Effective Date, each Borrower will own
all the property and possess all of the rights and Consents necessary for the
conduct of the business of such Borrower.

 

5.22     Ineligible Securities. Borrowers do not intend to use and shall not use
any portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for 30 days thereafter, Ineligible Securities
being underwritten by a securities Affiliate of Agent or any Lender.

 

5.23     Federal Securities Laws. Enservco’s common stock is registered under
Section 12(b) of the Exchange Act, and Enservco files reports pursuant thereto.
No other Borrower nor any of its Subsidiaries (i) is required to file periodic
reports under the Exchange Act, (ii) has any securities registered under the
Exchange Act or (iii) has filed a registration statement that has not yet become
effective under the Securities Act.

 

5.24     Equity Interests. The authorized and outstanding Equity Interests of
each Borrower, and each legal and beneficial holder thereof as of the Amendment
Effective Date, are (for Enservco) as set forth in the reports that Enservco has
filed with the SEC as of the dates thereof and (for each other Borrower) as set
forth on Schedule 5.24(a) hereto. All of the Equity Interests of each Borrower
have been duly and validly authorized and issued and are fully paid and
non-assessable and have been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Body governing the sale and
delivery of securities. Except for the rights and obligations with respect to
Equity Interests of Enservco set forth in the reports that Enservco has filed
with the SEC (as of the dates thereof), there are no subscriptions, warrants,
options, calls, commitments, rights or agreement by which any Borrower or any of
the shareholders of any Borrower is bound relating to the issuance, transfer,
voting or redemption of shares of its Equity Interests or any pre-emptive rights
held by any Person with respect to the Equity Interests of Borrowers. Except as
permitted under currently approved equity plans set forth in the reports that
Enservco has filed with the SEC or as otherwise described in such reports (as of
the dates thereof), Borrowers have not issued any securities convertible into or
exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.

 

 

 
73

--------------------------------------------------------------------------------

 

 

5.25     Commercial Tort Claims. No Borrower has any commercial tort claims
except as set forth on Schedule 5.25 hereto.

 

5.26     Letter of Credit Rights. As of the Amendment Effective Date, no
Borrower has any letter of credit rights except as set forth on Schedule 5.26
hereto.

 

5.27     Material Contracts. Schedule 5.27 sets forth all Material Contracts of
the Borrowers. All Material Contracts are in full force and effect and no
material defaults currently exist thereunder.

 

VI.

AFFIRMATIVE COVENANTS.

 

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

 

6.1     Compliance with Laws. Comply in all material respects with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect (except to the extent
any separate provision of this Agreement shall expressly require compliance with
any particular Applicable Law(s) pursuant to another standard). Each Borrower
may, however, contest or dispute any Applicable Laws in any reasonable manner,
provided that any related Lien is inchoate or stayed and sufficient reserves are
established to the reasonable satisfaction of Agent to protect Agent’s Lien on
or security interest in the Collateral.

 

6.2     Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all Intellectual Property and take all actions necessary to enforce
and protect the validity of any intellectual property right or other right
included in the Collateral; (b) keep in full force and effect its existence and
comply in all material respects with the laws and regulations governing the
conduct of its business where the failure to do so could reasonably be expected
to have a Material Adverse Effect; and (c) make all such reports and pay all
such franchise and other taxes and license fees and do all such other acts and
things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof.

 

 

 
74

--------------------------------------------------------------------------------

 

 

6.3         Books and Records. Keep proper books of record and account in which
full, true and correct entries will be made of all dealings or transactions of
or in relation to its business and affairs (including without limitation
accruals for taxes, assessments, Charges, levies and claims, allowances against
doubtful Receivables and accruals for depreciation, obsolescence or amortization
of assets), all in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by Borrowers.

 

6.4         Payment of Taxes. Pay, when due, all taxes, assessments and other
Charges lawfully levied or assessed upon such Borrower or any of the Collateral,
including real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes. If any tax by any Governmental Body is or may be imposed on or as a
result of any transaction between any Borrower and Agent or any Lender which
Agent or any Lender may be required to withhold or pay or if any taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof. The amount of any payment by Agent under this Section 6.4 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Borrowers shall furnish Agent
with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to Borrowers’ credit and Agent shall
retain its security interest in and Lien on any and all Collateral held by
Agent.

 

6.5          Financial Covenants.

 

(a)     Fixed Charge Coverage Ratio. Cause Commencing on the date on which the
Financial Covenant Period begins and measured as of the end of the fiscal
quarter immediately preceding the date on which the Financial Covenant Period
first begins and as of each fiscal quarter end thereafter during the Financial
Covenant Period, Borrowers will cause to be maintained as of the last day of
each such fiscal quarter of Borrowers (the “compliance test date” as used in
this Section 6.5), commencing with the fiscal quarter of Borrowers ending
September 30, 2014, a Fixed Charge Coverage Ratio of not less than 1.15 1.25 to
1.00 in respect of each compliance test date. For the purpose of this covenant,
the Fixed Charge Coverage Ratio shall be determined on the basis of the trailing
twelve-month four-quarter period ended on the applicable quarterly compliance
test date; provided that (i) in respect of the December 31, 2015 compliance test
date, the Fixed Charge Coverage Ratio shall be determined solely on the basis of
the fiscal quarter ended December 31, 2015, (ii) in respect of the March 31,
2016 compliance test date, the Fixed Charge Coverage Ratio shall be determined
solely on the basis of the fiscal quarters ending December 31, 2015 and March
31, 2016; (iii) in respect of the June 30, 2016 compliance test date, the Fixed
Charge Coverage Ratio shall be determined solely on the basis of the fiscal
quarters ending December 31, 2015, March 31, 2016 and June 30, 2016.

 

 

 
75

--------------------------------------------------------------------------------

 

 

(b)     Leverage Ratio. Maintain as of the end Commencing on the date on which
the Financial Covenant Period begins and measured as of the end of the fiscal
quarter immediately preceding the date on which the Financial Covenant Period
first begins and as of each fiscal quarter end thereafter during the Financial
Covenant Period, Borrowers will maintain as of the end of each fiscal quarter
set forth below a ratio of Funded Debt to Adjusted EBITDA of not greater than
2.75 to 1.00.the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

 

Maximum Leverage Ratio

March 31, 2016

 

4.00 to 1.00

June 30, 2016 and each fiscal quarter thereafter

 

3.50 to 1.00

 

(c)     Undrawn Availability. Cause to be maintained at all times during the
period commencing on the Sixth Amendment Effective Date through and including
March 31, 2017, tested each day, Undrawn Availability of not less than the
applicable amount set forth below opposite the measurement date set forth below:

 

Measurement date:

 

Undrawn Availability

March 1, 2016 through and including
March 31, 2016

 

$3,249,698

April 1, 2016 through and including
April 30, 2016

 

$4,131,224

May 1, 2016 through and including
May 31, 2016

 

$3,821,775

June 1, 2016 through and including
June 30, 2016

 

$3,483,882

July 1, 2016 through and including
July 31, 2016

 

$2,761,488

August 1, 2016 through and including
August 31, 2016

 

$1,521,327

September 1, 2016 through and including
September 30, 2016

 

$1,500,000

October 1, 2016 through and including
October 31, 2016

 

$1,500,000

November 1, 2016 through and including
November 30, 2016

 

$1,834,243

December 1, 2016 through and including
December 31, 2016

 

$2,402,507

January 1, 2017 through and including
January 31, 2017

 

$2,402,507

February 1, 2017 through and including
February 28, 2017

 

$8,000,322

March 1, 2017 through and including
March 31, 2017

 

$1,500,000

 

 

 
76

--------------------------------------------------------------------------------

 

 

6.6          Insurance.

 

(a)     (i) Keep all its insurable properties and properties in which such
Borrower has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar to such Borrower’s including , provided that, in addition
to the foregoing insurance requirements, upon the occurrence of any Event of
Default, Agent, in its sole discretion, may require each Borrower to obtain and
maintain, for so long as the Event of Default continues, business interruption
insurance for such amounts as is customary in the case of companies engaged in
businesses similar to such Borrower’s; (ii) maintain a bond or insurance
coverage in such amounts as is customary in the case of companies engaged in
businesses similar to such Borrower insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Borrower either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (iii) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others; (iv) maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which such Borrower is engaged in business; (v) furnish Agent
with (A) copies of all policies and evidence of the maintenance of such policies
as requested by the Agent, and (B) appropriate loss payable endorsements in form
and substance satisfactory to Agent, naming Agent as an additional insured and
mortgagee and/or lender loss payee (as applicable) as its interests may appear
with respect to all insurance coverage referred to in clauses (i), and (iii) and
(v) above, and providing (I) that all proceeds thereunder shall be payable to
Agent, (II) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy, and (III) that such
policy and loss payable clauses may not be cancelled, amended or terminated
unless at least thirty (30) days prior written notice is given to Agent (or in
the case of non-payment, at least ten (10) days prior written notice). In the
event of any loss thereunder, the carriers named therein hereby are directed by
Agent and the applicable Borrower to make payment for such loss to Agent and not
to such Borrower and Agent jointly. If any insurance losses are paid by check,
draft or other instrument payable to any Borrower and Agent jointly, Agent may
endorse such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash.

 

 

 
77

--------------------------------------------------------------------------------

 

 

(b)     To the extent Agent has a perfected Lien in the Real Property of any
Borrower, such Borrower shall take all actions required under the Flood Laws
and/or requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of each
structure on any real property that will be subject to a mortgage in favor of
Agent, for the benefit of Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws.

 

(c)     Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in Sections 6.6(a)(i), and (iii) and (v) and
6.6(b) above. All loss recoveries received by Agent under any such insurance may
be applied to the Obligations, in such order as Agent in its sole discretion
shall determine. Any surplus shall be paid by Agent to Borrowers or applied as
may be otherwise required by law. Any deficiency thereon shall be paid by
Borrowers to Agent, on demand. If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, which payments shall be charged to Borrowers’ Account and constitute
part of the obligations.

 

6.7          Payment of Indebtedness and Leasehold Obligations. Pay, discharge
or otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders and (ii)
when due its rental obligations under all leases under which it is a tenant, and
shall otherwise comply, in all material respects, with all other terms of such
leases and keep them in full force and effect.

 

6.8          Environmental Matters.

 

(a)     Ensure that the Real Property and all operations and businesses
conducted thereon are in compliance and remain in compliance in all material
respects with applicable Environmental Laws and manage any and all Hazardous
Materials on any Real Property in compliance with Environmental Laws.

 

(b)     Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws, including periodic environmental compliance audits conducted by
knowledgeable environmental professionals and review of potential violations and
violations of Environmental Laws with legal counsel to determine reporting
requirements and required corrective actions. Unless a Default or an Event of
Default shall have occurred and be continuing, Agent may request an
environmental site assessment or environmental compliance audit at Borrowers’
expense only if Agent reasonably believes or has reason to believe that a
reportable Hazardous Discharge has occurred at the Real Property.

 

 

 
78

--------------------------------------------------------------------------------

 

 

(c)     Respond promptly to any material Hazardous Discharge or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or Real Property to any Lien. If
any Borrower shall fail to respond promptly to any material Hazardous Discharge
or Environmental Complaint or any Borrower shall fail to comply with any of the
material requirements of any Environmental Laws, Agent on behalf of Lenders may,
but without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral and following written notice to the Borrowers of not
less than two (2) Business Days: (i) give such notices or (ii) enter onto the
Real Property (or authorize third parties to enter onto the Real Property) and
take such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to remediate, remove, mitigate or otherwise
manage any such Hazardous Discharge or Environmental Complaint. All reasonable
costs and expenses incurred by Agent and Lenders (or such third parties) in the
exercise of any such rights, including any sums paid in connection with any
judicial or administrative investigation or proceedings, fines and penalties,
together with interest thereon from the date expended at the Default Rate for
Domestic Rate Loans constituting Revolving Advances shall be paid upon demand by
Borrowers, and until paid shall be added to and become a part of the Obligations
secured by the Liens created by the terms of this Agreement or any other
agreement between Agent, any Lender and any Borrower.

 

(d)     Promptly upon the written request of Agent from time to time, Borrowers
shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental compliance audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a reportable Hazardous Discharge
and the potential costs in connection with abatement, remediation and removal of
any Hazardous Materials found on, under, at or within the Real Property. Any
report or investigation of such Hazardous Discharge proposed and acceptable to
the responsible Governmental Body shall be acceptable to Agent. If such
estimates, individually or in the aggregate, exceed $100,000, Agent shall have
the right to require Borrowers to post a bond, letter of credit or other
security reasonably satisfactory to Agent to secure payment of these costs and
expenses. Unless a Default or an Event of Default shall have occurred and be
continuing, Agent may request an environmental site assessment or environmental
compliance audit at Borrowers’ expense only if Agent reasonably believes or has
reason to believe that a reportable Hazardous Discharge has occurred at the Real
Property.

 

6.9     Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal year-end audit
adjustments) and (except as to the financial statements referred to in Section
9.9) to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as disclosed
therein and agreed to by such reporting accountants or officer, as applicable).

 

6.10     Federal Securities Laws. Promptly notify Agent in writing if any
Borrower or any of their Subsidiaries (i) registers any securities under the
Exchange Act or (ii) files a registration statement under the Securities Act.

 

6.11     Execution of Supplemental Instruments. Execute and deliver to Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may request, in order that the
full intent of this Agreement may be carried into effect.

 

 

 
79

--------------------------------------------------------------------------------

 

 

6.12     Exercise of Rights. Enforce all of its rights under the Acquisition
Agreement and any indemnification agreement executed in connection therewith
including, but not limited to, all indemnification rights and pursue all
remedies available to it with diligence and in good faith in connection with the
enforcement of any such rights.

 

6.13     Government Receivables. Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of any contract between
any Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

 

6.14     Membership/Partnership Interests. Designate and shall cause all of
their Subsidiaries to designate (a) their limited liability company membership
interests or partnership interests as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and Section
8-103 of Article 8 of the Uniform Commercial Code, and (b) certificate such
limited liability company membership interests and partnership interests, as
applicable.

 

6.15     Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.15 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.15 constitute, and this Section 6.15 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.

 

6.16     Vehicle Titles. Cause Agent to be named as the sole registered lien
holder on each certificate of title to each material (as determined by Agent in
its Permitted Discretion) item of rolling stock of Borrowers, with such process
having been started in coordination with the release of such Liens by Borrowers’
prior lender with the intention to have commenced such process within sixty (60)
days after the Closing Date and thereafter diligently pursued by Agent and
Borrowers.

 

 

 
80

--------------------------------------------------------------------------------

 

 

VII.

NEGATIVE COVENANTS.

 

No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:

 

7.1     Merger, Consolidation, Acquisition and Sale of Assets.

 

(a)     Enter into any merger, consolidation or other reorganization with or
into any other Person or acquire all or a substantial portion of the assets or
Equity Interests of any Person or permit any other Person to consolidate with or
merge with it in any manner that would have a Material Adverse Effect, except
any Borrower may merge, consolidate or reorganize with another Borrower or
acquire the assets or Equity Interest of another Borrower so long as such
Borrower provides Agent with ten (10) days prior written notice of such merger,
consolidation or reorganization and delivers all of the relevant documents
evidencing such merger, consolidation or reorganization.

 

(b)     Sell, lease, transfer or otherwise dispose of any material portion of
its properties or assets, except (i) the disposition or transfer of obsolete and
worn-out equipment in the Ordinary Course of Business during any fiscal year
having an aggregate fair market value of not more than $1,250,000 and only to
the extent that the proceeds of any such disposition are used to acquire
replacement equipment which is subject to Agent’s first priority security
interest and (ii) any other sales or dispositions expressly permitted by this
Agreement.

 

7.2     Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.

 

7.3     Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except the endorsement of checks in the Ordinary Course of Business.

 

7.4     Investments. Purchase or acquire obligations or Equity Interests of, or
any other interest in, any Person, other than Permitted Investments.

 

7.5     Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate other than Permitted Loans.

 

7.6     [Reserved].

 

7.6     Capital Expenditures. During the period commencing October 1, 2015
through and including June 30, 2016, contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount for
all Borrowers in excess of $7,800,000.

 

 

 
81

--------------------------------------------------------------------------------

 

 

7.7         Dividends. No Borrower shall declare, pay or make any cash dividend
or distribution on any of its Equity Interests or apply any of its funds,
property or assets to the purchase, redemption or other retirement of any of its
Equity Interests, or of any options to purchase or acquire any of its Equity
Interests except (i) dividends or distributions from a Subsidiary of a Borrower
to a Borrower and (ii) dividends or distributions to Enservco (x) to enable
Enservco to pay costs of overhead related to its status as owner of Dillco and
Heat Waves, and (y) to enable Enservco to pay taxes related to the income of its
Subsidiaries and (iii) dividends or distributions (in amounts and on terms
acceptable to Agent) pursuant to a certificate of designation of preferred stock
which Agent has approved in writing.

 

7.8         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness other than Permitted Indebtedness.

 

7.9        Nature of Business. Substantially change the nature of the business
in which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

 

7.10      Transactions with Affiliates. Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate, except
transactions disclosed to the Agent or which have been disclosed in reports that
Enservco has filed or may in the future file with the SEC, which are in the
Ordinary Course of Business, on an arm’s-length basis on terms and conditions no
less favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate.

 

7.11        Leases. Enter as lessee into any lease arrangement for real or
personal property if after giving effect thereto, aggregate annual rental
payments for all leased property would exceed $500,000 in any one fiscal year in
the aggregate for all Borrowers except to the extent in effect on the Amendment
Effective Date or which are entered into to replace or renew existing leases.

 

7.12        Subsidiaries.

 

(a)     Form any Subsidiary unless (i) such Subsidiary expressly joins in this
Agreement as a borrower hereunder or guarantor hereof and thereby becomes
jointly and severally liable for the obligations of Borrowers hereunder, under
the Notes, and under any other agreement between any Borrower and Lenders and
(ii) Agent shall have received all documents, including legal opinions, it may
reasonably require to establish compliance with each of the foregoing
conditions.

 

(b)     Enter into any partnership, joint venture or similar arrangement.

 

7.13        Fiscal Year and Accounting Changes. Change its fiscal year from
December 31st or make any significant change (i) in accounting treatment and
reporting practices except as required by GAAP or (ii) in tax reporting
treatment except as required by law.

 

 

 
82

--------------------------------------------------------------------------------

 

 

7.14     Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases, commitments or contracts or for any purpose whatsoever
or use any portion of any Advance in or for any business other than such
Borrower’s business operations as conducted on the Amendment Effective Date.

 

7.15     Amendment of Organizational Documents. (i) Change its legal name, (ii)
change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law, in any such
case without (x) giving at least thirty (30) days prior written notice of such
intended change to Agent, (y) having received from Agent confirmation that Agent
has taken all steps necessary for Agent to continue the perfection of and
protect the enforceability and priority of its Liens in the Collateral belonging
to such Borrower and in the Equity Interests of such Borrower and (z) in any
case under clause (iv), having received the prior written consent of Agent and
Required Lenders to such amendment, modification or waiver.

 

7.16     Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction,” as that term is defined in Section 406 of ERISA or
Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (v) fail promptly to notify Agent of the occurrence of any
Termination Event, (vi) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (vii) fail to meet, permit any member of
the Controlled Group to fail to meet, or permit any Plan to fail to meet all
minimum funding requirements under ERISA and the Code, without regard to any
waivers or variances, or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan, or
(viii) cause, or permit any member of the Controlled Group to cause, a
representation or warranty in Section 5.8(d) to cease to be true and correct.

 

7.17     Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Borrower other than as contemplated in
Section 2.21, above.

 

7.18     [Reserved].

 

7.19     [Reserved].

 

 

 
83

--------------------------------------------------------------------------------

 

 

7.20         Membership / Partnership Interests. Designate or permit any of
their Subsidiaries to (a) treat their limited liability company membership
interests or partnership interests, as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and by Section
8-103 of Article 8 of the Uniform Commercial Code or (b) certificate their
limited liability membership interests or partnership interests, as applicable.

 

VIII.

CONDITIONS PRECEDENT.

 

8.1         Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Amendment Effective Date is subject
to the satisfaction, or waiver by Agent, immediately prior to or concurrently
with the making of such Advances, of the following conditions precedent:

 

(a)     Loan Documents. Agent shall have received this Agreement and each of the
other Documents, each duly executed and delivered by an authorized officer of
each Borrower or Guarantor party thereto;

 

(b)     Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto except with respect to
vehicle titles which shall be dealt with as contemplated in Section 6.16;

 

(c)     Corporate or Company Proceedings of Borrowers. Agent shall have received
a copy of the resolutions in form and substance reasonably satisfactory to
Agent, of the Board of Directors, Board of Managers or Managing Member of each
Borrower authorizing (i) the execution, delivery and performance of this
Agreement and any Other Documents to which such Borrower is a party and (ii) the
granting by each Borrower of the security interests in and liens upon the
Collateral in each case certified by the Secretary or an Assistant Secretary of
each Borrower as of the Amendment Effective Date; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;

 

(d)     Incumbency Certificates of Borrowers. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Amendment Effective Date, as to the incumbency and signature of the officers
of each Borrower executing this Agreement, the Other Documents, any certificate
or other documents to be delivered by it pursuant hereto, together with evidence
of the incumbency of such Secretary or Assistant Secretary;

 

 

 
84

--------------------------------------------------------------------------------

 

 

(e)     Certificates. Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation of each Borrower and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation or formation together with copies of the
By-Laws or Operating Agreement of each Borrower and all agreements of each
Borrower’s shareholders or members certified as accurate and complete by the
Secretary of each Borrower;

 

(f)     Good Standing Certificates. Agent shall have received good standing
certificates for each Borrower dated not more than 30 days prior to the
Amendment Effective Date, issued by the Secretary of State or other appropriate
official of each Borrower’s jurisdiction of incorporation or formation and each
jurisdiction where the conduct of each Borrower’s business activities or the
ownership of its properties necessitates qualification;

 

(g)     Legal Opinion. Agent shall have received the executed legal opinion of
Burns, Figa & Will, P.C. in form and substance satisfactory to Agent which shall
cover such matters incident to the transactions contemplated by this Agreement
and the Other Documents as Agent may reasonably require;

 

(h)     No Litigation. (i) No litigation, investigation or proceeding before or
by any arbitrator or Governmental Body shall be continuing or threatened against
any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to any Borrower or the conduct of its business
or inconsistent with the due consummation of the transactions contemplated
hereunder shall have been issued by any Governmental Body;

 

(i)     Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(i).

 

(j)     Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Lenders, of the Receivables, equipment and other assets
of each Borrower and of all books and records in connection therewith;

 

(k)     Fees. Agent shall have received all fees payable to Agent and Lenders on
or prior to the Amendment Effective Date hereunder, including pursuant to
Article III hereof;

 

(l)     Insurance. Agent shall have received in form and substance satisfactory
to Agent, certified copies of Borrowers’ casualty insurance policies, together
with loss payable endorsements on Agent’s standard form of loss payee
endorsement naming Agent as loss payee, and certified copies of Borrowers’
liability insurance policies, together with endorsements naming Agent as an
additional insured;

 

(m)     [Reserved].

 

 

 
85

--------------------------------------------------------------------------------

 

 

(n)     Payment Instructions. Agent shall have received written instructions
from Borrowing Agent directing the application of proceeds of the initial
Advances made pursuant to this Agreement;

 

(o)     Blocked Accounts. Agent shall have received duly executed springing
exclusive control agreements establishing the Blocked Accounts or Depository
Accounts with financial institutions acceptable to Agent for the collection or
servicing of the Receivables and proceeds of the Collateral;

 

(p)     Consents. Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;

 

(q)     No Adverse Material Change. (i) since June 30, 2014, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;

 

(r)     Capital Structure. Agent, in its Permitted Discretion, shall have been
satisfied with its review of the capital structure of the Borrowers;

 

(s)     Leasehold Agreements. Agent shall have received landlord, mortgagee or
warehouseman agreements satisfactory to Agent with respect to all premises
leased by Borrowers at which Inventory, equipment or books and records are
located, or Agent shall have established a reserve against availability under
the Revolving Advances facility in an amount equal to three (3) months’ rent for
any such premises for which Agent did not receive such an agreement;

 

(t)     Contract Review. Agent shall have reviewed all material contracts of
Borrowers including MSAs, leases, union contracts, labor contracts, vendor
supply contracts, license agreements and distributorship agreements, and all
such material contracts and agreements shall be satisfactory in all respects to
Agent;

 

(u)     Closing Certificate. Agent shall have received a closing certificate
signed by the Chief Financial Officer of each Borrower dated as of the date
hereof, stating that (i) all representations and warranties set forth in this
Agreement and the Other Documents are true and correct on and as of such date,
(ii) Borrowers are on such date in compliance with all the terms and provisions
set forth in this Agreement and the Other Documents and (iii) on such date no
Default or Event of Default has occurred or is continuing;

 

(v)     Borrowing Base. Agent shall have received evidence from Borrowers that
the aggregate amount of Eligible Receivables and Eligible Equipment is
sufficient in value and amount to support Advances in the amount requested by
Borrowers on the Amendment Effective Date;

 

(w)     [Reserved].

 

 

 
86

--------------------------------------------------------------------------------

 

 

(x)     Compliance with Laws. Agent shall be reasonably satisfied that each
Borrower is in compliance with all Applicable Laws; and

 

(y)     Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated hereunder shall be satisfactory in form and substance to Agent and
its counsel.

 

8.2          Conditions to Each Advance. The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:

 

(a)     Representations and Warranties. Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all respects on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date);

 

(b)     No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and

 

(c)     Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement.

 

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

 

IX.

INFORMATION AS TO BORROWERS.

 

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

 

9.1     Disclosure of Material Matters. Immediately upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.

 

 

 
87

--------------------------------------------------------------------------------

 

 

9.2         Schedules. Deliver to Agent on or before the fifteenth (15th) day of
each month as and for the prior month (a) accounts receivable agings inclusive
of reconciliations to the general ledger, (b) accounts payable schedules
inclusive of reconciliations to the general ledger, and (c)  a Borrowing Base
Certificate in form and substance satisfactory to Agent (which shall be
calculated as of the last day of the prior month and which shall not be binding
upon Agent or restrictive of Agent’s rights under this Agreement). In addition,
each Borrower will deliver to Agent at such intervals as Agent may require:
(i) confirmatory assignment schedules, (ii) copies of Customer’s invoices,
(iii) evidence of shipment or delivery, and (iv) such further schedules,
documents and/or information regarding the Collateral as Agent may require
including trial balances and test verifications. Agent shall have the right to
confirm and verify all Receivables by any manner and through any medium it
considers advisable and do whatever it may deem reasonably necessary to protect
its interests hereunder. The items to be provided under this Section are to be
in form satisfactory to Agent and executed by each Borrower and delivered to
Agent from time to time solely for Agent’s convenience in maintaining records of
the Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.

 

9.3          Environmental Reports.

 

(a)     Furnish Agent, concurrently with the delivery of the financial
statements referred to in Sections 9.7 and 9.8, with a certificate signed by the
President of Borrowing Agent stating, to the best of his knowledge, that each
Borrower is in compliance in all material respects with all applicable
Environmental Laws. To the extent any Borrower is not in compliance with the
foregoing laws, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action such Borrower will implement in order to
achieve full compliance.

 

(b)     In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Materials
at the Real Property (any such event being hereinafter referred to as a
“Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Borrower’s interest in the Real Property or the operations or the business (any
of the foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any Governmental Body, then Borrowing Agent shall, within five
(5) Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Collateral and
is not intended to create nor shall it create any obligation upon Agent or any
Lender with respect thereto.

 

(c)     Borrowing Agent shall promptly forward to Agent copies of any request
for information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Borrower to
manage Hazardous Materials and shall continue to forward copies of
correspondence between any Borrower and the Governmental Body regarding such
claims to Agent until the claim is settled. Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge or Environmental Complaint at or relating to the Real Property,
operations or business that any Borrower is required to file under any
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Collateral.

 

 

 
88

--------------------------------------------------------------------------------

 

 

9.4     Litigation. Promptly notify Agent in writing of any material claim,
litigation, suit or administrative proceeding affecting any Borrower or any
Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.

 

9.5     Material Occurrences. Immediately notify Agent in writing upon the
occurrence of: (a) any Event of Default or Default; (b) any event, development
or circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (e) any other development in the business or affairs of any
Borrower or any Guarantor, which could reasonably be expected to have a Material
Adverse Effect; in each case describing the nature thereof and the action
Borrowers propose to take with respect thereto.

 

9.6     Government Receivables. Notify Agent immediately if any of its
Receivables arise out of contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them.

 

9.7     Annual Financial Statements. Furnish Agent at the same time furnished to
the SEC (but not later than the time limit set forth in SEC Form 10-K as may be
extended by SEC Rule 12b-25), financial statements of Enservco in the same form
filed with the SEC and reported upon without qualification by an independent
certified public accounting firm selected by Borrowers and satisfactory to Agent
(the “Accountants”). In addition, the financial statements shall be accompanied
by a Compliance Certificate and the internal consolidating financial statements
(that support the consolidated financial statements) prepared by Enservco in the
Ordinary Course of Business.

 

9.8     Quarterly Financial Statements. Furnish Agent at the same time furnished
to the SEC (but not later than the time limit set forth in SEC Form 10-Q as may
be extended by SEC Rule 12b-25), an unaudited balance sheet of Enservco in the
same form filed with the SEC pursuant to the SEC’s Rules and Regulations,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year-end adjustments that
individually and in the aggregate are not material to Borrowers’ business. The
financial statements shall be accompanied by a Compliance Certificate and the
internal consolidating financial statements (that support the consolidated
financial statements) prepared by Enservco in the Ordinary Course of Business.

 

 

 
89

--------------------------------------------------------------------------------

 

 

9.9     Monthly Financial Statements. For months other than those referred to in
Sections 9.7 and 9.8 above, furnish Agent within thirty (30) days after the end
of each month, an unaudited balance sheet of Borrowers on a Consolidated Basis
in the same form as prepared in the Ordinary Course of Business for management
of Enservco and unaudited statements of income and stockholders’ equity and cash
flow of Borrowers on a Consolidated Basis reflecting results of operations from
the beginning of the fiscal year to the end of such month and for such month in
the same form as prepared in the Ordinary Course of Business for management of
Enservco, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal and recurring year-end
adjustments that individually and in the aggregate are not material to
Borrowers’ business. The financial statements shall be accompanied by a
Compliance Certificate and the internal consolidating financial statements (that
support the consolidated financial statements) prepared by Enservco in the
Ordinary Course of Business.

 

9.10     Other Reports. Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as Enservco shall send to its stockholders.

 

9.11     Additional Information. Furnish Agent with such additional information
as Agent shall reasonably request in order to enable Agent to determine whether
the terms, covenants, provisions and conditions of this Agreement and the Note
have been complied with by Borrowers including, without the necessity of any
request by Agent, (a) copies of all environmental audits and reviews, (b) at
least thirty (30) days prior thereto, notice of any Borrower’s opening of any
new office or place of business or any Borrower’s closing of any existing office
or place of business, and (c) promptly upon any Borrower’s learning thereof,
notice of any labor dispute to which any Borrower may become a party, any
strikes or walkouts relating to any of its plants or other facilities, and the
expiration of any labor contract to which any Borrower is a party or by which
any Borrower is bound.

 

9.12     Projected Operating Budget. Furnish Agent, no later than thirty (30)
days prior to the beginning of each fiscal year of Borrowers commencing with
fiscal year 2015, a quarter-by-quarter projected operating budget and cash flow
of Borrowers on a Consolidated Basis for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the President or Chief Financial Officer of each Borrower to the effect that
such projections have been prepared on the basis of sound financial planning
practice consistent with past budgets and financial statements and that such
officer has no reason to question the reasonableness of any material assumptions
on which such projections were prepared.

 

 

 
90

--------------------------------------------------------------------------------

 

 

9.13     Material Variances From Operating Budget, Management Discussion and
Analysis. Furnish Agent, concurrently with the delivery of the financial
statements referred to in Section 9.7 and each quarterly financial statement
referred to in Section 9.8, a written report summarizing (both with figures and
appropriate narrative explanation) (a) material variances from the budget for
the applicable period submitted by Borrowers pursuant to Section 9.12,
(b) material variances from the financial statements for the similar period of
the preceding year delivered pursuant to Section 9.7 or 9.8, as applicable, and
(c) a discussion and analysis by management with respect to such material
variances reported under subsection (a) and (b) hereto.

 

9.14     Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person that is material to the
operation of any Borrower’s business, (ii) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent; and (iii) copies of any
periodic or special reports filed by any Borrower or any Guarantor with any
Governmental Body or Person, if such reports indicate any material change in the
business, operations, affairs or condition of any Borrower or any Guarantor, or
if copies thereof are requested by Lender, and (iv) copies of any material
notices and other communications from any Governmental Body or Person which
specifically relate to any Borrower or any Guarantor.

 

9.15     ERISA Notices and Requests. Furnish Agent with immediate written notice
in the event that (i) any Borrower or any member of the Controlled Group knows
or has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under the Code or
ERISA on or before the due date for such installment or payment; or (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to Section
432 of the Code or Section 305 of ERISA.

 

 

 
91

--------------------------------------------------------------------------------

 

 

9.16     Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

 

9.17     Updates to Certain Schedules. Deliver to Agent promptly as shall be
required to maintain the related representations and warranties as true and
correct (a) updates to Schedules 4.4 (Locations of equipment and Inventory) and
5.9 (Intellectual Property, Source Code Escrow Agreements); provided, that
absent the occurrence and continuance of any Event of Default, Borrowers shall
only be required to provide such updates on a monthly basis in connection with
delivery of a Compliance Certificate with respect to the applicable month, and
(b) updates to Schedules 5.24 (Equity Interests), 5.25 (Commercial Tort Claims),
and 5.26 (Letter-of-Credit Rights); provided, that absent the occurrence and
continuance of any Event of Default, Borrowers shall only be required to provide
such updates on a quarterly basis in connection with delivery of a Compliance
Certificate with respect to the applicable fiscal quarter. Any such updated
Schedules delivered by Borrowers to Agent in accordance with this Section 9.17
shall automatically and immediately be deemed to amend and restate the prior
version of such Schedule previously delivered to Agent and attached to and made
part of this Agreement.

 

9.18     Financial Disclosure. Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations. Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.

 

X.

EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1     Nonpayment. Failure by any Borrower to pay when due (a) any principal
or interest on the Obligations (including without limitation pursuant to Section
2.9), or (b) any other fee, charge, amount or liability provided for herein or
in any Other Document, in each case whether at maturity, by reason of
acceleration pursuant to the terms of this Agreement, by notice of intention to
prepay or by required prepayment unless such other liability, payment, fee or
charge is paid within five (5) Business Days after Agent or any Lender makes
written demand therefor.

 

10.2     Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect on the date when
made or deemed to have been made;

 

 

 
92

--------------------------------------------------------------------------------

 

 

10.3     Financial Information. Failure by any Borrower to (i) furnish financial
information when due or ten (10) Business Days after written demand therefore is
made, or when requested which is unremedied for a period of fifteen (15) days,
or (ii) permit the inspection of its books or records or access to its premises
for audits and appraisals in accordance with the terms hereof;

 

10.4     Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment (a) against any Borrower’s Inventory or Receivables or
(b) against a material portion of any Borrower’s other property which is not
stayed or lifted within thirty (30) days;

 

10.5     Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3
and 10.5(ii), (i) failure or neglect of any Borrower, any Guarantor or any
Person to (in any respect that would have a Material Adverse Effect) perform,
keep or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document or any other agreement or arrangement, now or
hereafter entered into between any Borrower, any Guarantor or such Person, and
Agent or any Lender, or (ii) failure or neglect of any Borrower to perform, keep
or observe any term, provision, condition or covenant, contained in Sections
4.5, 6.1, 6.3, 6.11, 6.13, 9.4 or 9.6 hereof which is not cured within ten (10)
days from the occurrence of such failure or neglect which would have a Material
Adverse Effect;

 

10.6     Judgments. Any (a) judgment or judgments, writ(s), order(s) or
decree(s) for the payment of money are rendered against any Borrower or any
Guarantor for an aggregate amount in excess of $500,000 and (b) (i) action shall
be legally taken by any judgment creditor to levy upon assets or properties of
any Borrower or any Guarantor to enforce any such judgment, (ii) such judgment
shall remain undischarged for a period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any Liens arising by virtue of the
rendition, entry or issuance of such judgment upon assets or properties of any
Borrower or any Guarantor shall be senior to any Liens in favor of Agent on such
assets or properties;

 

10.7     Bankruptcy. Any Borrower, any Guarantor, any Subsidiary or Affiliate of
any Borrower shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy or receivership laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent (including by entry of
any order for relief in any involuntary bankruptcy or insolvency proceeding
commenced against it), (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

 

 

 
93

--------------------------------------------------------------------------------

 

 

10.8     Material Adverse Effect. The occurrence of any event or development
which could reasonably be expected to have a Material Adverse Effect;

 

10.9     Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances that have priority as a matter of Applicable Law to the extent such
Liens only attach to Collateral other than Receivables or Inventory);

 

10.10     [Reserved].

 

10.11     Cross Default. A default of the obligations of any Borrower under any
other agreement to which it is a party shall occur which default has a Material
Adverse Effect upon Enservco’s condition, affairs or prospects (financial or
otherwise), which default is not cured within any applicable grace period;

 

10.12     Breach of Guaranty or Pledge Agreement. Termination or breach of any
Guaranty, Guarantor Security Agreement, Pledge Agreement or similar agreement
executed and delivered to Agent in connection with the Obligations of any
Borrower, or if any Guarantor or pledgor attempts to terminate, challenges the
validity of, or its liability under, any such Guaranty, Guarantor Security
Agreement, Pledge Agreement or similar agreement;

 

10.13     Change of Control. Any Change of Control shall occur which Change of
Control is not cured or rectified within thirty (30) days after written notice
thereof to Borrowers from Agent;

 

10.14     Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Agent or any Lender or any Borrower challenges the validity of or its liability
under this Agreement or any Other Document;

 

10.15     Seizures. Any material (a) portion of the Collateral shall be seized,
subject to garnishment or taken by a Governmental Body, or any Borrower or any
Guarantor, or (b) the title and rights of any Borrower, any Guarantor or any
Original Owner which is the owner of any material portion of the Collateral
shall have become the subject matter of claim, litigation, suit, garnishment or
other proceeding which might, in the opinion of Agent, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Other Documents unless Borrowers have provided adequate bond in the matter;

 

10.16     Operations. The operations of any Borrower are interrupted in any
material respect for more than seven (7) days during any period of twenty-one
(21) consecutive days, unless such Borrower shall (i) be entitled to receive for
such period of interruption, proceeds of business interruption insurance
sufficient to assure that its per diem cash needs during such period is at least
equal to its average per diem cash needs for the consecutive three month period
immediately preceding the initial date of interruption and (ii) receive such
proceeds in the amount described in clause (i) preceding not later than thirty
(30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clauses (i) and (ii) of this
section, an Event of Default shall be deemed to have occurred if such Borrower
shall be receiving the proceeds of business interruption insurance for a period
of thirty (30) consecutive days; or

 

 

 
94

--------------------------------------------------------------------------------

 

 

10.17     Pension Plans. An event or condition specified in Sections 7.16 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect; or the occurrence of any Termination Event, or any Borrower’s failure to
immediately report a Termination Event in accordance with Section 9.15 hereof.

 

10.18     Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.

 

XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

11.1        Rights and Remedies.

 

(a)     Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Agent or at the direction of Required Lenders all
Obligations shall be immediately due and payable and Agent or Required Lenders
shall have the right to terminate this Agreement and to terminate the obligation
of Lenders to make Advances; and (iii) without limiting Section 8.2 hereof, any
Default under Sections 10.7(vii) hereof, the obligation of Lenders to make
Advances hereunder shall be suspended until such time as such involuntary
petition shall be dismissed. Upon the occurrence of any Event of Default, Agent
shall have the right to exercise any and all rights and remedies provided for
herein, under the Other Documents, under the Uniform Commercial Code and at law
or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Borrower’s premises
or other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
Permitted Discretion without notice or demand, take the Collateral and remove
the same to such place as Agent may deem advisable and Agent may require
Borrowers to make the Collateral available to Agent at a convenient place. With
or without having the Collateral at the time or place of sale, Agent may sell
the Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect. Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Borrowers reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Borrowing Agent at least ten (10)
days prior to such sale or sales is reasonable notification. At any public sale
Agent or any Lender may bid (including credit bid) for and become the purchaser,
and Agent, any Lender or any other purchaser at any such sale thereafter shall
hold the Collateral sold absolutely free from any claim or right of whatsoever
kind, including any equity of redemption and all such claims, rights and
equities are hereby expressly waived and released by each Borrower. In
connection with the exercise of the foregoing remedies, including the sale of
Inventory, Agent is granted a perpetual nonrevocable, royalty free, nonexclusive
license and Agent is granted permission to use all of each Borrower’s (a)
Intellectual Property which is used or useful in connection with Inventory for
the purpose of marketing, advertising for sale and selling or otherwise
disposing of such Inventory and (b) equipment for the purpose of completing the
manufacture of unfinished goods. The cash proceeds realized from the sale of any
Collateral shall be applied to the Obligations in the order set forth in Section
11.5 hereof. Noncash proceeds will only be applied to the Obligations as they
are converted into cash. If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.

 

 

 
95

--------------------------------------------------------------------------------

 

 

(b)     To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Borrower or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).

 

 

 
96

--------------------------------------------------------------------------------

 

 

11.2     Agent’s Discretion. Agent shall have the right in its Permitted
Discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify, which
procedures, timing and methodologies to employ, and what any other action to
take with respect to any or all of the Collateral and in what order, thereto and
such determination will not in any way modify or affect any of Agent’s or
Lenders’ rights hereunder as against Borrowers or each other.

 

11.3     Setoff. Subject to Section 14.13, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to Agent and such Lender with respect to any deposits held by Agent or such
Lender.

 

11.4     Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

 

11.5     Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations (including without limitation any amounts
on account of any of Cash Management Liabilities or Hedge Liabilities), or in
respect of the Collateral may, at Agent’s Permitted Discretion, be paid over or
delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and Protective Advances funded by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement;

 

SECOND, to payment of any fees owed to Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
arising under this Agreement (including Cash Management Liabilities and Hedge
Liabilities and including the payment or cash collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) hereof).

 

 

 
97

--------------------------------------------------------------------------------

 

 

SIXTH, to all other Obligations arising under this Agreement (other than Cash
Management Liabilities and Hedge Liabilities) which shall have become due and
payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “FIFTH” above;

 

SEVENTH, to all other Obligations which shall have become due and payable and
not repaid pursuant to clauses “FIRST” through “SIXTH”; and

 

EIGHTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH,” “FIFTH,” “SIXTH” and “EIGHTH” above; and (iii)
notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities, provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Borrowers and/or Guarantors that
are Eligible Contract Participants with respect to such Swap Obligations to
preserve the allocation to Obligations otherwise set forth above in this Section
11.5; and (iv) to the extent that any amounts available for distribution
pursuant to clause “SEVENTH” above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by Agent as
cash collateral for the Letters of Credit pursuant to Section 3.2(b) hereof and
applied (A) first, to reimburse Issuer from time to time for any drawings under
such Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH,”
“SIXTH,” and “EIGHTH” above in the manner provided in this Section 11.5.

 

XII.

WAIVERS AND JUDICIAL PROCEEDINGS.

 

12.1     Waiver of Notice. Each Borrower hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

 

 

 
98

--------------------------------------------------------------------------------

 

 

12.2     Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

 

12.3    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII.

EFFECTIVE DATE AND TERMINATION.

 

13.1     Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until September 12, 2019 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ninety (90) days prior written notice to Agent upon payment in
full of the Obligations. In the event the Obligations are prepaid in full
(whether voluntary or involuntary, including after acceleration thereof) and
this Agreement is terminated prior to the last day of the Term (the date of such
prepayment hereinafter referred to as the “Early Termination Date”), Borrowers
shall concurrently pay to Agent for the benefit of Lenders an early termination
fee in an amount equal to (x) 1.5% of the Maximum Loan Amount if the Early
Termination Date occurs on or after the Amendment Effective Date to and
including the date immediately preceding the third anniversary of the Amendment
Effective Date, (y) 1.0% of the Maximum Loan Amount if the Early Termination
Date occurs on or after the third anniversary of the Amendment Effective Date to
and including the date immediately preceding the fourth anniversary of the
Amendment Effective Date, and (z) 0% of the Maximum Loan Amount if the Early
Termination Date occurs on or after the fourth anniversary of the Amendment
Effective Date to and including the date immediately preceding the third
anniversary of the Amendment Effective Date.

 

 

 
99

--------------------------------------------------------------------------------

 

 

13.2     Termination. The termination of the Agreement shall not affect Agent’s
or any Lender’s rights, or any of the Obligations having their inception prior
to the effective date of such termination or any Obligations which pursuant to
the terms hereof continue to accrue after such date, and the provisions hereof
shall continue to be fully operative until all transactions entered into, rights
or interests created and Obligations have been fully and indefeasibly paid,
disposed of, concluded or liquidated. The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers’ Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Borrower have been indefeasibly paid and performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto. Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations have been indefeasibly paid in full in immediately
available funds. All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.

 

XIV.

REGARDING AGENT.

 

14.1     Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
2.8(b), 3.3(a) and the Fee Letter), charges and collections received pursuant to
this Agreement, for the ratable benefit of Lenders. Agent may perform any of its
duties hereunder by or through its agents or employees. As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which, in Agent’s discretion, exposes
Agent to liability or which is contrary to this Agreement or the Other Documents
or Applicable Law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.

 

14.2     Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement or the transactions described herein
except as expressly set forth herein.

 

 

 
100

--------------------------------------------------------------------------------

 

 

14.3     Lack of Reliance on Agent. Independently and without reliance upon
Agent or any other Lender, each Lender has made and shall continue to make (i)
its own independent investigation of the financial condition and affairs of each
Borrower and each Guarantor in connection with the making and the continuance of
the Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower
and each Guarantor. Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before
making of the Advances or at any time or times thereafter except as shall be
provided by any Borrower pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower
or any Guarantor, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Note, the Other Documents or the financial condition or prospects
of any Borrower, or the existence of any Event of Default or any Default.

 

14.4     Resignation of Agent; Successor Agent. Agent may resign on sixty (60)
days written notice to each Lender and Borrowing Agent and upon such
resignation, Required Lenders will promptly designate a successor Agent
reasonably satisfactory to Borrowers (provided that no such approval by
Borrowers shall be required (i) in any case where the successor Agent is one of
the Lenders or (ii) after the occurrence and during the continuance of any Event
of Default). Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and shall in particular succeed to all of Agent’s right, title
and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including Pledge Agreement
and all account control agreements), and the term “Agent” shall mean such
successor agent effective upon its appointment, and the former Agent’s rights,
powers and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Agent. However, notwithstanding the
foregoing, if at the time of the effectiveness of the new Agent’s appointment,
any further actions need to be taken in order to provide for the legally binding
and valid transfer of any Liens in the Collateral from former Agent to new Agent
and/or for the perfection of any Liens in the Collateral as held by new Agent or
it is otherwise not then possible for new Agent to become the holder of a fully
valid, enforceable and perfected Lien as to any of the Collateral, former Agent
shall continue to hold such Liens solely as agent for perfection of such Liens
on behalf of new Agent until such time as new Agent can obtain a fully valid,
enforceable and perfected Lien on all Collateral, provided that Agent shall not
be required to or have any liability or responsibility to take any further
actions after such date as such agent for perfection to continue the perfection
of any such Liens (other than to forego from taking any affirmative action to
release any such Liens). After any Agent’s resignation as Agent, the provisions
of this Article XIV, and any indemnification rights under this Agreement,
including without limitation, rights arising under Section 16.5 hereof, shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement (and in the event resigning Agent continues to
hold any Liens pursuant to the provisions of the immediately preceding sentence,
the provisions of this Article XIV and any indemnification rights under this
Agreement, including without limitation, rights arising under Section 16.5
hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it in connection with such Liens).

 

 

 
101

--------------------------------------------------------------------------------

 

 

14.5     Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from Required Lenders; and Agent shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing,
Lenders shall not have any right of action whatsoever against Agent as a result
of its acting or refraining from acting hereunder in accordance with the
instructions of Required Lenders.

 

14.6     Reliance. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. Agent
may employ agents and attorneys-in-fact and shall not be liable for the default
or misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

 

14.7     Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of Lenders.

 

 

 
102

--------------------------------------------------------------------------------

 

 

14.8     Indemnification. To the extent Agent is not reimbursed and indemnified
by Borrowers, each Lender will reimburse and indemnify Agent in proportion to
its respective portion of the outstanding Advances and its respective
Participation Commitments in the outstanding Letters of Credit (or, if no
Advances are outstanding, pro rata according to the percentage that its
Revolving Commitment Amount constitutes of the total aggregate Revolving
Commitment Amounts), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).

 

14.9     Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

 

14.10     Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.

 

14.11     Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

14.12     No Reliance on Agent’s Customer Identification Program. To the extent
the Advances or this Agreement is, or becomes, syndicated in cooperation with
other Lenders, each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender's, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Borrowers, their
Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.

 

 

 
103

--------------------------------------------------------------------------------

 

 

14.13     Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender. Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

XV.

BORROWING AGENCY.

 

15.1        Borrowing Agency Provisions.

 

(a)     Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and (viii)
otherwise take action under and in connection with this Agreement and the Other
Documents, all on behalf of and in the name such Borrower or Borrowers, and
hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

 

(b)     The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

 

(c)     All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof. Each Borrower waives all suretyship defenses.

 

 

 
104

--------------------------------------------------------------------------------

 

 

15.2       Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or any other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to any other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.

 

XVI.

MISCELLANEOUS.

 

16.1       Governing Law. This Agreement and each Other Document (unless and
except to the extent expressly provided otherwise in any such Other Document),
and all matters relating hereto or thereto or arising herefrom or therefrom
(whether arising under contract law, tort law or otherwise) shall, in accordance
with Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against any Borrower with respect to any
of the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Borrower hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrowing
Agent at its address set forth in Section 16.6 and service so made shall be
deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America, or, at Agent’s option, by service
upon Borrowing Agent which each Borrower irrevocably appoints as such Borrower’s
Agent for the purpose of accepting service within the State of New York. Nothing
herein shall affect the right to serve process in any manner permitted by law or
shall limit the right of Agent or any Lender to bring proceedings against any
Borrower in the courts of any other jurisdiction. Each Borrower waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. Each Borrower waives the right to remove any judicial
proceeding brought against such Borrower in any state court to any federal
court. Any judicial proceeding by any Borrower against Agent or any Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the County of New York,
State of New York.

 

 

 
105

--------------------------------------------------------------------------------

 

 

16.2        Entire Understanding.

 

(a)     This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Borrower, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Notwithstanding the
foregoing, Agent may modify this Agreement or any of the Other Documents for the
purposes of completing missing content or correcting erroneous content of an
administrative nature, without the need for a written amendment, provided that
the Agent shall send a copy of any such modification to the Borrowers and each
Lender (which copy may be provided by electronic mail). Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

 

(b)     Required Lenders, Agent with the consent in writing of Required Lenders,
and Borrowers may, subject to the provisions of this Section 16.2(b), from time
to time enter into written supplemental agreements to this Agreement or the
Other Documents executed by Borrowers, for the purpose of adding or deleting any
provisions or otherwise changing, varying or waiving in any manner the rights of
Lenders, Agent or Borrowers thereunder or the conditions, provisions or terms
thereof or waiving any Event of Default thereunder, but only to the extent
specified in such written agreements; provided, however, that no such
supplemental agreement shall:

 

(i)     increase the Revolving Commitment Percentage, or the maximum dollar
amount of the Revolving Commitment Amount of any Lender without the consent of
such Lender directly affected thereby;

 

(ii)     whether or not any Advances are outstanding, extend the Term or the
time for payment of principal or interest of any Advance (excluding the due date
of any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Agent));

 

(iii)     except in connection with any increase pursuant to Section 2.24
hereof, increase the Maximum Revolving Advance Amount without the consent of
each Lender directly affected thereby;

 

(iv)     alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) without the consent of all Lenders;

 

 

 
106

--------------------------------------------------------------------------------

 

 

(v)     alter, amend or modify the provisions of Section 11.5 without the
consent of all Lenders;

 

(vi)     release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $250,000 without the consent of all Lenders;

 

(vii)     change the rights and duties of Agent without the consent of all
Lenders;

 

(viii)     subject to clause (e) below, permit any Revolving Advance to be made
if after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula Amount
without the consent of each Lender directly affected thereby;

 

(ix)     increase the Advance Rates above the Advance Rates in effect on the
Amendment Effective Date without the consent of each Lender directly affected
thereby; or

 

(x)     release any Guarantor or Borrower without the consent of all Lenders.

 

(c)     Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

 

(d)     In the event that Agent requests the consent of a Lender pursuant to
this Section 16.2 and such consent is denied, then Agent may, at its option,
require such Lender to assign its interest in the Advances to Agent or to
another Lender or to any other Person designated by Agent (the “Designated
Lender”), for a price equal to (i) the then outstanding principal amount thereof
plus (ii) accrued and unpaid interest and fees due such Lender, which interest
and fees shall be paid when collected from Borrowers. In the event Agent elects
to require any Lender to assign its interest to Agent or to the Designated
Lender, Agent will so notify such Lender in writing within forty five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or the Designated Lender no later than five (5) days following receipt of
such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, Agent or the Designated Lender, as appropriate, and Agent.

 

 

 
107

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or (c) any other provision of this Agreement,
Agent may at its discretion and without the consent of the Required Lenders,
voluntarily permit the sum of the outstanding Revolving Advances and the Maximum
Undrawn Amount at any time to exceed the Formula Amount ( the “Overadvance
Threshold Amount”) by up to ten percent (10%) of the Formula Amount for up to
sixty (60) consecutive Business Days (the “Out-of-Formula Loans”); provided,
that, such outstanding Advances do not exceed the Maximum Revolving Advance
Amount. If Agent is willing in its sole and absolute discretion to make such
Out-of-Formula Loans, such Out-of-Formula Loans shall be payable on demand and
shall bear interest at the Default Rate for Revolving Advances consisting of
Domestic Rate Loans; provided that, if Lenders do make Out-of-Formula Loans,
neither Agent nor Lenders shall be deemed thereby to have changed the limits of
Section 2.1(a). For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
either “Eligible Receivables” or “Eligible Inventory,” as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral. In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts to have Borrowers decrease such
excess in as expeditious a manner as is practicable under the circumstances and
not inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.

 

(f)     In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Borrowers and Lenders, at any time in Agent’s sole discretion, regardless of (i)
the existence of a Default or an Event of Default, (ii) whether any of the other
applicable conditions precedent set forth in Section 8.2 hereof have not been
satisfied or the commitments of Lenders to make Revolving Advances hereunder
have been terminated for any reason, or (iii) any other contrary provision of
this Agreement, to make Revolving Advances (“Protective Advances”) to Borrowers
on behalf of Lenders which Agent, in its reasonable business judgment, deems
necessary or desirable (a) to preserve or protect the Collateral, or any portion
thereof, (b) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations, or (c) to pay any other amount chargeable
to Borrowers pursuant to the terms of this Agreement (the “Protective
Advances”). Lenders holding the Revolving Commitments shall be obligated to fund
such Protective Advances and effect a settlement with Agent therefor upon demand
of Agent in accordance with their respective Revolving Commitment Percentages.
To the extent any Protective Advances are not actually funded by the other
Lenders as provided for in this Section 16.2(f), any such Protective Advances
funded by Agent shall be deemed to be Revolving Advances made by and owing to
Agent, and Agent shall be entitled to all rights (including accrual of interest)
and remedies of a Lender holding a Revolving Commitment under this Agreement and
the Other Documents with respect to such Revolving Advances.

 

16.3        Successors and Assigns; Participations; New Lenders.

 

(a)     This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.

 

 

 
108

--------------------------------------------------------------------------------

 

 

(b)     Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating interest, a “Participant”). Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances held by it or other Obligations payable hereunder as
fully as if such Participant were the direct holder thereof provided that (i)
Borrowers shall not be required to pay to any Participant more than the amount
which it would have been required to pay to Lender which granted an interest in
its Advances or other Obligations payable hereunder to such Participant had such
Lender retained such interest in the Advances hereunder or other Obligations
payable hereunder unless the sale of the participation to such Participant is
made with Borrower’s prior written consent, and (ii) in no event shall Borrowers
be required to pay any such amount arising from the same circumstances and with
respect to the same Advances or other Obligations payable hereunder to both such
Lender and such Participant. Each Borrower hereby grants to any Participant a
continuing security interest in any deposits, money or other property actually
or constructively held by such Participant as security for the Participant’s
interest in the Advances.

 

(c)     Any Lender, with the consent of Agent, may sell, assign or transfer all
or any part of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to one or more additional
Persons and one or more additional Persons may commit to make Advances hereunder
(each a “Purchasing Lender”), in minimum amounts of not less than $1,000,000,
pursuant to a Commitment Transfer Supplement, executed by a Purchasing Lender,
the transferor Lender, and Agent and delivered to Agent for recording, provided,
however, that each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to each of the Revolving Advances, under this
Agreement in which such Lender has an interest. Upon such execution, delivery,
acceptance and recording, from and after the transfer effective date determined
pursuant to such Commitment Transfer Supplement, (i) Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Revolving Commitment Percentage as set forth therein, and (ii)
the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Each Borrower hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

 

 

 
109

--------------------------------------------------------------------------------

 

 

(d)     Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchasing CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.

 

(e)     Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

 

(f)     Each Borrower authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.

 

(g)     Notwithstanding anything to the contrary contained in this Agreement,
any Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

 

 
110

--------------------------------------------------------------------------------

 

 

16.4     Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

 

16.5     Indemnity. or such Lender.

 

16.6     Indemnity. Each Borrower shall defend, protect, indemnify, pay and save
harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including reasonable fees and disbursements of counsel (including allocated
costs of internal counsel)) (collectively, “Claims”) which may be imposed on,
incurred by, or asserted against any Indemnified Party in arising out of or in
any way relating to or as a consequence, direct or indirect, of:

 

(i) this Agreement, the Other Documents, the Advances and other Obligations
and/or the transactions contemplated hereby including the transactions
contemplated hereunder,

 

(ii) any action or failure to act or action taken only after delay or the
satisfaction of any conditions by any Indemnified Party in connection with
and/or relating to the negotiation, execution, delivery or administration of the
Agreement and the Other Documents, the credit facilities established hereunder
and thereunder and/or the transactions contemplated hereby including the
transactions contemplated hereunder,

 

(iii) any Borrower’s or any Guarantor’s failure to observe, perform or discharge
any of its covenants, obligations, agreements or duties under or breach of any
of the representations or warranties made in this Agreement and the Other
Documents,

 

(iv) the enforcement of any of the rights and remedies of Agent, Issuer or any
Lender under the Agreement and the Other Documents,

 

(v) any threatened or actual imposition of fines or penalties, or disgorgement
of benefits, for violation of any Anti-Terrorism Law by any Borrower, any
Affiliate or Subsidiary of any Borrowers, or any Guarantor, and

 

(vi) any claim, litigation, proceeding or investigation instituted or conducted
by any Governmental Body or instrumentality or any other Person with respect to
any aspect of, or any transaction contemplated by, or referred to in, or any
matter related to, this Agreement or the Other Documents, whether or not Agent
or any Lender is a party thereto.

 

 

 
111

--------------------------------------------------------------------------------

 

 

Without limiting the generality of any of the foregoing, each Borrower shall
defend, protect, indemnify, pay and save harmless each Indemnified Party from
(x) any Claims which may be imposed on, incurred by, or asserted against any
Indemnified Party arising out of or in any way relating to or as a consequence,
direct or indirect, of the issuance of any Letter of Credit hereunder and (y)
any Claims which may be imposed on, incurred by, or asserted against any
Indemnified Party under any Environmental Laws with respect to or in connection
with the Real Property, any Hazardous Discharge, the presence of any reportable
quantity of Hazardous Materials affecting the Real Property (whether or not the
same originates or emerges from the Real Property or any contiguous real
estate), including any Claims consisting of or relating to the imposition or
assertion of any Lien on any of the Real Property under any Environmental Laws
and any loss of value of the Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Hazardous Discharge resulting from actions on the part of Agent or any Lender.
Borrowers’ obligations under this Section 16.5 shall arise upon the discovery of
the presence of any reportable quantity of Hazardous Materials at the Real
Property, whether or not any federal, state, or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Materials, in each such case except to the extent that any of the foregoing
arises out of the gross negligence or willful misconduct of the Indemnified
Party (as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Without limiting the generality of the foregoing, this
indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the Indemnified Parties by any Person under any
Environmental Laws or similar laws by reason of any Borrower’s or any other
Person’s failure to comply with laws applicable to solid or hazardous waste
materials, including Hazardous Materials and Hazardous Waste, or other Toxic
Substances at the Real Property. Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agent and Lenders, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agent, Lenders or Borrowers on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the Indemnified Parties harmless from and against all
liability in connection therewith.

 

 

 
112

--------------------------------------------------------------------------------

 

 

Notice. Any notice or request hereunder may be given to Borrowing Agent or any
Borrower or to Agent or any Lender at their respective addresses set forth below
or at such other address as may hereafter be specified in a notice designated as
a notice of change of address under this Section. Any notice, request, demand,
direction or other communication (for purposes of this Section 16.6 only, a
“Notice”) to be given to or made upon any party hereto under any provision of
this Agreement shall be given or made by telephone or in writing (which includes
by means of electronic transmission (i.e., “e-mail”) or facsimile transmission
or by setting forth such Notice on a website to which Borrowers are directed (an
“Internet Posting”) if Notice of such Internet Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6. Any Notice shall be effective:

 

(a)     In the case of hand-delivery, when delivered;

 

(b)     If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

 

(c)     In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

 

(d)     In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

 

(e)     In the case of electronic transmission, when actually received;

 

(f)     In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

 

(g)     If given by any other means (including by overnight courier), when
actually received.

 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.

 

(A)          If to Agent or PNC at:

 

PNC Bank, National Association

2 North Lake Avenue

Suite 440

Pasadena, California 91101

Attention:       Mark Tito

Telephone:      (626) 432-7542

Facsimile:        (626) 432-4589

E-mail:             mark.tito@pnc.com

 

 

 
113

--------------------------------------------------------------------------------

 

 

with a copy to:

 

PNC Bank, National Association

PNC Agency Services

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, Pennsylvania 15219

Attention: Lisa Pierce

Telephone: (412) 762-6442

Facsimile: (412) 762-8672

 

with an additional copy to:

 

Buchalter Nemer, P.C.

1000 Wilshire Boulevard, Suite 1500

Los Angeles, California 90017

Attention:       Anthony R. Callobre, Esq.

Telephone:      (213) 891-5024

Facsimile:         (213) 630-5773

E-mail:             acallobre@buchalter.com

 

(B)     If to a Lender other than Agent, as specified on the signature pages
hereof

 

(C)     If to Borrowing Agent or any Borrower:

 

Enservco Corporation

501 South Cherry Street, Suite 320

Denver, Colorado 80246

Attention:       Robert Devers

Telephone:      (720) 974-3408

Facsimile:         (720) 974-3417

E-mail:              bdevers@enservco.com

 

with a copy to:

 

Enservco Corporation

501 South Cherry Street, Suite 320

Denver, Colorado 80246

Attention:       Rick Kasch

Telephone:      (720) 974-3406

Facsimile:         (720) 974-3417

E-mail:              rkasch@enservco.com

 

 

 
114

--------------------------------------------------------------------------------

 

 

with an additional copy to:

 

Burns, Figa & Will, P.C.

6400 S. Fiddler’s Green Circle, Suite 100

Greenwood Village, Colorado 80111

Attention:       Herrick K. Lidstone, Jr., Esq.

Telephone:      (303) 796-2626

Facsimile:         (303) 796-2777

E-mail:              hklidstone@bfwlaw.com

 

16.7     Survival. The obligations of Borrowers under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.

 

16.8     Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

 

16.9     Expenses. Borrowers shall pay (i) all out-of-pocket expenses incurred
by Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
Other Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by Agent, any Lender or Issuer (including the fees, charges
and disbursements of any counsel for Agent, any Lender or Issuer), and shall pay
all fees and time charges for attorneys who may be employees of Agent, any
Lender or Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the Other Documents, including its
rights under this Section, or (B) in connection with the Advances made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
Agent’s regular employees and agents engaged periodically to perform audits of
the any Borrower’s or any Borrower’s Affiliate’s or Subsidiary’s books, records
and business properties.

 

16.10     Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

 

 

 
115

--------------------------------------------------------------------------------

 

 

16.11     Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower, or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

 

16.12     Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.

 

16.13     Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

 

16.14     Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

 

16.15     Confidentiality; Sharing Information. Agent, each Lender and each
Transferee recognize that Enservco is a company with a class of securities
registered under Section 12(g) of the Exchange Act, and that some of the
information to be furnished to Agent, each Lender and each Transferee pursuant
to this Agreement will be non-public information. In compliance with SEC
Regulation FD and any other confidentiality obligations established herein,
Agent, each Lender and each Transferee shall hold all non-public information
obtained by Agent, such Lender or such Transferee pursuant to the requirements
of this Agreement in accordance with Agent’s, such Lender’s and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees, and (c) as required or requested by any
Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law,
Agent, each Lender and each Transferee shall use its reasonable best efforts
prior to disclosure thereof, to notify the applicable Borrower of the applicable
request for disclosure of such non-public information (A) by a Governmental Body
or representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated. Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by
Agent in favor of any Borrower or any of any Borrower’s affiliates, the
provisions of this Agreement shall supersede such agreements.

 

 

 
116

--------------------------------------------------------------------------------

 

 

16.16      Publicity. Subject to the requirements of Enservco under the Exchange
Act and to the requirements of SEC Regulation FD, each Borrower and each Lender
hereby authorizes Agent to make appropriate announcements of the financial
arrangement entered into among Borrowers, Agent and Lenders, including
announcements which are commonly known as tombstones, in such publications and
to such selected parties as Agent shall in its Permitted Discretion deem
appropriate.

 

16.17      Certifications From Banks and Participants; USA PATRIOT Act.

 

(a)     Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within ten (10) days after the Amendment
Effective Date, and (2) as such other times as are required under the USA
PATRIOT Act.

 

(b)     The USA PATRIOT Act requires all financial institutions to obtain,
verify and record certain information that identifies individuals or business
entities which open an "account" with such financial institution. Consequently,
Lender may from time to time request, and each Borrower shall provide to Lender,
such Borrower's name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.

 

16.18     Anti-Terrorism Laws.

 

(a)     Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

 

 

 
117

--------------------------------------------------------------------------------

 

 

(b)     Each Borrower covenants and agrees that (i) no Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (A) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (B) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify the Agent in
writing upon the occurrence of a Reportable Compliance Event.

 

16.19     Amendment and Restatement of Existing Credit Agreement. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement
effective from and after the Amendment Effective Date. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and by the Other Documents are not intended by the parties to be, and
shall not constitute, a novation or an accord and satisfaction of the
Obligations or any other obligations owing to Agent or the Lenders under the
Existing Credit Agreement or any other Existing Loan Document. On the Amendment
Effective Date, the credit facilities and the terms and conditions thereof
described in the Existing Credit Agreement shall be amended and replaced in
their entirety by the credit facilities and the terms and conditions described
herein, and all Loans, Letters of Credit, and other Obligations of Borrowers
outstanding as of such date under the Existing Credit Agreement shall be deemed
to be Revolving Loans, Letters of Credit, and other Obligations outstanding
under the corresponding facilities described herein (such that all Obligations
which are outstanding on the Amendment Effective Date under the Existing Credit
Agreement shall become Obligations under this Agreement), without further action
by any Person. Each of the parties hereto hereby acknowledges and agrees that
the grant of the security interests in the Collateral pursuant to the security
agreements and in any Other Document is not intended to, nor shall it be
construed, as constituting a release of any prior security interests granted by
any Borrower in favor of Agent for the benefit of itself, and the Lenders, in or
to any Collateral or any other property of such Borrower, but is intended to
constitute a restatement and reconfirmation of the prior security interests
granted by Borrowers in favor of Agent for the benefit of itself, and the
Lenders, in and to the Collateral and a grant of a new security interest in any
Collateral that is not included in the prior security grants by Borrowers and in
favor of Agent for the benefit of itself, and the Lenders, to the extent such
grant was not included in the prior security grants.

 

 

 

[Rest of page intentionally left blank; signature pages follow]

 

 

 
118

--------------------------------------------------------------------------------

 

 

Each of the parties has signed this Agreement as of the day and year first above
written.

 

  BORROWERS:       ENSERVCO CORPORATION,  



a Delaware corporation

          By:      

Robert J. Devers

Chief Financial Officer

                   

DILLCO FLUID SERVICE, INC.,

a Kansas corporation

              By:      

Robert J. Devers

Chief Financial Officer 

             

HEAT WAVES HOT OIL SERVICES SERVICE LLC,

a Colorado limited liability company

              By:      

Robert J. Devers

Manager

 

 

 

Amended and Restated Revolving Credit and Security Agreement

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Lender and as Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey CristolMark Tito

 

 

Title:

Senior Vice President

 

          Commitment Percentage: 100%  

 

 

 

Amended and Restated Revolving Credit and Security Agreement

 